Exhibit 10.2

 

 

THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

STATION HOLDCO LLC

 

Dated as of April 28, 2016

 

 

THE UNITS REPRESENTED BY THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  SUCH UNITS MAY NOT BE
SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE
REGISTRATION UNDER SUCH ACT AND APPLICABLE LAWS OR EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
HEREIN.

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
STATION HOLDCO LLC

 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1. CONTINUATION OF THE COMPANY

2

Section 1.1

Continuation of the Company

2

Section 1.2

Name

2

Section 1.3

Business of the Company

2

Section 1.4

Location of Principal Place of Business

2

Section 1.5

Registered Agent

2

Section 1.6

Term

3

 

 

 

ARTICLE 2. DEFINITIONS

3

Section 2.1

Definitions

3

Section 2.2

Rules of Interpretation

13

 

 

 

ARTICLE 3. CAPITALIZATION

14

Section 3.1

Units; Initial Capitalization; Schedule of Members

14

Section 3.2

Authorization and Issuance of Additional Units

16

Section 3.3

Repurchase or Redemption of Class A Common Stock

17

Section 3.4

Changes in Class A Common Stock

17

Section 3.5

Capital Contributions

18

Section 3.6

No Interest on Capital Contributions

18

Section 3.7

Withdrawal and Return of Capital Contributions

18

Section 3.8

Capital Accounts

18

 

 

 

ARTICLE 4. ALLOCATION OF NET INCOME AND NET LOSS

19

Section 4.1

Allocations of Net Income and Net Losses

19

Section 4.2

Special Allocations

19

Section 4.3

Allocations for Income Tax Purposes

20

Section 4.4

Tax Withholding

20

Section 4.5

Allocations to Transferred Interests

21

 

 

 

ARTICLE 5. DISTRIBUTIONS

21

Section 5.1

Distributions

21

Section 5.2

Successors

21

Section 5.3

Distributions In-Kind

21

Section 5.4

Tax Distributions

21

 

 

 

ARTICLE 6. BOOKS OF ACCOUNT, RECORDS AND REPORTS, FISCAL YEAR, TAX MATTERS

22

Section 6.1

Books and Records

22

Section 6.2

Annual Reports

22

 

i

--------------------------------------------------------------------------------


 

Section 6.3

Tax Elections

22

Section 6.4

Fiscal Year

23

Section 6.5

Tax Matters Partner

23

 

 

 

ARTICLE 7. POWERS, RIGHTS AND DUTIES OF THE MEMBERS

23

Section 7.1

Limitations

23

Section 7.2

Liability

24

Section 7.3

Priority

24

Section 7.4

Member Standard of Care

24

 

 

 

ARTICLE 8. MANAGEMENT

24

Section 8.1

The Managing Member; Delegation of Authority and Duties

24

Section 8.2

Officers

25

Section 8.3

Duties of Officers

26

Section 8.4

Existence and Good Standing

26

Section 8.5

Investment Company Act

27

Section 8.6

Indemnification of the Managing Member, Officers and Agents

27

Section 8.7

Certain Costs and Expenses

27

 

 

 

ARTICLE 9. TRANSFERS OF INTEREST BY MEMBERS

28

Section 9.1

Restrictions on Transfers of Interests by Members

28

Section 9.2

Transfer of Interest of Members

28

Section 9.3

Further Requirements

29

Section 9.4

Exchange

30

Section 9.5

Consequences of Transfers Generally

30

Section 9.6

Capital Account; Percentage Interest

31

Section 9.7

Additional Filings

31

 

 

 

ARTICLE 10. REGISTRATION RIGHTS

31

Section 10.1

Demand Registrations

31

Section 10.2

Piggyback Registrations

34

Section 10.3

[Reserved]

35

Section 10.4

Obligations of Station Corp.

35

Section 10.5

Obligations of Holder

39

Section 10.6

Expenses of Registration

39

Section 10.7

Indemnification

40

Section 10.8

Survival of Obligations

42

 

 

 

ARTICLE 11. CERTAIN COMPENSATION MATTERS

42

Section 11.1

Non-Equity Compensation

42

Section 11.2

Equity Compensation

43

Section 11.3

Company and Managing Member Obligation

43

 

 

 

ARTICLE 12. RESIGNATION OF MEMBERS; TERMINATION OF COMPANY; LIQUIDATION AND
DISTRIBUTION OF ASSETS

44

Section 12.1

Resignation of Members

44

Section 12.2

Dissolution of Company

44

 

ii

--------------------------------------------------------------------------------


 

Section 12.3

Distribution in Liquidation

45

Section 12.4

Final Reports

46

Section 12.5

Rights of Members

46

Section 12.6

Deficit Restoration

46

Section 12.7

Termination

46

 

 

 

ARTICLE 13. NOTICES AND CONSENT OF MEMBERS

46

Section 13.1

Notices

46

Section 13.2

Consents and Approvals

47

 

 

 

ARTICLE 14. AMENDMENT OF AGREEMENT

47

Section 14.1

Amendments

47

Section 14.2

Amendment of Certificate

47

Section 14.3

Power of Attorney

47

 

 

 

ARTICLE 15. MISCELLANEOUS

48

Section 15.1

Entire Agreement

48

Section 15.2

Governing Law

48

Section 15.3

Severability

48

Section 15.4

Effect

48

Section 15.5

Captions

48

Section 15.6

Counterparts

49

Section 15.7

Waiver of Partition

49

Section 15.8

Waiver of Judicial Dissolution

49

Section 15.9

Consent to Jurisdiction; Waiver of Trial by Jury

49

Section 15.10

Binding Arbitration

49

Section 15.11

Gaming Redemption

49

Section 15.12

Non-Occurrence of IPO

51

 

iii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

STATION HOLDCO LLC

 

This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of STATION
HOLDCO LLC (the “Company”), dated as of April 28, 2016, is adopted, executed and
agreed to, for good and valuable consideration, by and among the members listed
on the Schedule of Members (as defined below), and shall be effective as of the
Effective Time (as defined below).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in Section 2.1.

 

RECITALS

 

WHEREAS, the Certificate of Formation of the Company was filed with the Office
of the Secretary of State of Delaware on August 9, 2010 under the name “NP
Propco Holdings LLC”;

 

WHEREAS, the Company filed a Certificate of Amendment to the Certificate of
Formation with the Office of the Secretary of State of Delaware on November 12,
2010, changing the name of the Company to “Station Holdco LLC”;

 

WHEREAS, the Members previously entered into that certain Second Amended and
Restated Limited Liability Company Agreement of the Company, dated as of July 1,
2012 and amended as of July 15, 2012, August 1, 2012, September 4, 2012,
October 1, 2012, April 25, 2013, July 31, 2013, August 26, 2014, November 6,
2014, September 29, 2015 and April 1, 2016 (as amended, the “Prior Agreement”)
on the terms and conditions therein set forth providing for the conduct of the
Company’s business and affairs;

 

WHEREAS, Members holding the requisite percentage of the outstanding Units (as
defined in the Prior Agreement) of the Company have duly consented to the
execution and delivery of this Agreement, which shall amend and restate the
Prior Agreement in its entirety;

 

WHEREAS, Red Rock Resorts, Inc., a Delaware corporation (“Station Corp.”), and
the Company intend to enter into an underwriting agreement (i) to issue and sell
to the several Underwriters named therein shares of Class A Common Stock, par
value $0.01 per share, of Station Corp. (the “Class A Common Stock”) and (ii) to
make a public offering of such shares of Class A Common Stock (collectively, the
“IPO”);

 

WHEREAS, in connection with the IPO, the Members desire to amend and restate the
Prior Agreement effective immediately prior to the consummation of the IPO (the
“Effective Time”) to, among other things, reflect the designation of Station
Corp. as the sole manager of the Company (the “Managing Member”);

 

--------------------------------------------------------------------------------


 

WHEREAS, immediately after the consummation of the IPO, Station Corp. will
purchase (a) newly-issued Units from the Company and (b) Units held by certain
of the Members, in each case using the net proceeds from the IPO; and

 

WHEREAS, in connection with the IPO, each FE Senior Executive is expected to
enter into an Executive Employment Agreement with Station Casinos LLC, a Nevada
limited liability Company and wholly owned subsidiary of the Company (“Station
Casinos”), and Station Corp., and the Members desire to impose certain
limitations upon the compensation of the FE Senior Executives and the other
executives and employees of Station Casinos.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein,
the parties hereto agree as follows:

 

ARTICLE 1. CONTINUATION OF THE COMPANY

 

Section 1.1                                    Continuation of the Company.  The
Company was previously formed as a limited liability company under the Act by
the filing of the Certificate with the Office of the Secretary of State of
Delaware on August 9, 2010.  Each Member agrees to be bound by the terms and
conditions of this Agreement.  The Members hereby agree to continue the Company
as a limited liability company under the Act for the purposes and upon the terms
and conditions hereinafter set forth.  To the extent that the rights, powers,
duties, obligations and liabilities of any Member are different by reason of any
provision of this Agreement than they would be in the absence of such provision,
this Agreement shall, to the extent permitted by the Act, control.

 

Section 1.2                                    Name.  The name of the Company is
“Station Holdco LLC,” as such name may be modified from time to time by the
Managing Member as it may deem advisable.

 

Section 1.3                                    Business of the Company.  Subject
to the limitations on the activities of the Company otherwise specified in this
Agreement, the purpose and business of the Company shall be the conduct of any
business or activity that may be conducted by a limited liability company
organized pursuant to the Act, including the ownership of equity interests in
Persons which conduct, operate and manage hotels and casinos.

 

Section 1.4                                    Location of Principal Place of
Business.  The location of the principal place of business of the Company
is 1505 South Pavilion Center Drive, Las Vegas, Nevada, 89135 or such other
location as may be determined by the Managing Member.  In addition, the Company
may maintain such other offices as the Managing Member may deem advisable at any
other place or places within or without the State of Delaware.

 

Section 1.5                                    Registered Agent.  The registered
agent for the Company is The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, in the City of Wilmington, County of New Castle,
Delaware 19801.  The Managing Member may change the registered agent from time
to time as it deems appropriate.

 

2

--------------------------------------------------------------------------------


 

Section 1.6                                    Term.  The term of the Company
commenced on the date of filing of the Certificate, and shall be perpetual
unless the Company is earlier dissolved and terminated in accordance with the
provisions of this Agreement.

 

ARTICLE 2. DEFINITIONS

 

Section 2.1                                    Definitions.  The following terms
used in this Agreement shall have the following meanings.

 

“AAA” has the meaning set forth in Section 15.10.

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. Code §18-101 et
seq., as in effect on the date hereof and as it may be amended hereafter from
time to time.

 

“Adjusted Capital Account” means, with respect to any Member, the Member’s
Capital Account at such time (x) increased by the sum of (A) the amount of the
Member’s share of partnership minimum gain (as defined in Regulation
section 1.704-2(g)(1) and (3)), (B) the amount of the Member’s share of partner
nonrecourse debt minimum gain (as defined in Regulation section 1.704-2(i)(5))
and (C) any amount of the deficit balance in its Capital Account that the Member
is treated as obligated to restore pursuant to Regulation
section 1.704-1(b)(2)(ii)(c) and (y) decreased by reasonably expected
adjustments, allocations and distributions described in Regulation
sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).  This definition shall be
interpreted consistently with Regulation section 1.704-1(b)(2)(ii)(d).

 

“Adverse Disclosure” has the meaning set forth in Section 10.1(f).

 

“Affected Interests” means Equity Securities that are owned or controlled
directly or indirectly by an Unsuitable Person or an Affiliate of an Unsuitable
Person.

 

“Affected Member” means a Member who is an Unsuitable Person or is an Affiliate
of an Unsuitable Person.

 

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such
particular Person.  For the purpose of this definition, the term “control”
(including with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, either through the
ownership of a majority of such Person’s voting stock, by contract or otherwise.

 

“Agreement” means this Third Amended and Restated Limited Liability Company
Agreement, as amended, modified or supplemented from time to time.

 

“Assignees” has the meaning set forth in Section 9.2(d).

 

“Assumed Tax Rate” means a rate determined by the Managing Member for the
applicable Fiscal Year, which shall not exceed the greater of the highest
effective combined marginal U.S. federal, state and local income tax rate
(taking into account the tax imposed by

 

3

--------------------------------------------------------------------------------


 

Code section 1411) applicable during such Fiscal Year to a natural person
residing in or corporation doing business in New York, New York (after giving
effect to any differences in rates applicable to ordinary income and capital
gains and any U.S. federal income tax deduction for such state and local income
taxes).

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in New York City, New York.

 

“Capital Account” means, with respect to any Member, the account maintained by
the Company with respect to such Member in accordance with Section 3.8.

 

“Capital Contribution” means any contribution (whether in cash, property or a
combination thereof) to the capital of the Company.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
ownership interests in a limited liability company, partnership or other Person
(other than a corporation), and any and all securities, warrants, options or
other rights to purchase or acquire, or that are convertible into, any of the
foregoing.

 

“Certificate” means the Certificate of Formation of the Company, as amended,
modified or supplemented from time to time.

 

“Change of Control” has the meaning set forth for such term under the Exchange
Agreement.

 

“Class A Common Stock” has the meaning set forth in the Recitals.

 

“Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of Station Corp.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the shares of Class A Common Stock, including any shares of
capital stock into which Class A Common Stock may be converted (as a result of a
recapitalization, share exchange or similar event) or that are issued with
respect to Class A Common Stock (including, without limitation, with respect to
any stock split or stock dividend, or a successor security).

 

“Company” has the meaning set forth in the preamble hereof.

 

“Company Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Regulations section 1.704-2(d).

 

“DB Holder” means (a) German American Capital Corporation, Deutsche Bank AG and
each Affiliate of Deutsche Bank AG that becomes a Member and (b) any Person that
receives or acquires any Units from a DB Holder to the extent that such
Transferring DB Holder assigns rights pursuant to Article 10 hereof to such
Person; provided, that such designation shall

 

4

--------------------------------------------------------------------------------


 

not become effective until the delivery of notice of such assignment to the
Company (it being understood that such Transferee shall be so deemed to be such
a DB Holder only with respect to such Units so Transferred).

 

“DB Majority Holder” has the meaning set forth in the definition of “Major
Holder”.

 

“Demand Registration” has the meaning set forth in Section 10.1(a).

 

“Depreciation” has the meaning set forth in the definition of “Net Income” or
“Net Loss” under paragraph (e) therein.

 

“DEUCC” has the meaning set forth in Section 3.1(f).

 

“Distribution” means each distribution after the Effective Time made by the
Company to a Member, whether in cash, property or securities of the Company,
pursuant to, or in respect of, Article 5 or Article 10.

 

“Effective Time” has the meaning set forth in the Recitals.

 

“Equity Incentive Plan” means the Red Rock Resorts, Inc. 2016 Equity Incentive
Plan.

 

“Equity Securities” means all Common Stock of Station Corp. and Units and any
and all securities of the Company, Station Corp. or any of their respective
subsidiaries, convertible into, or exchangeable or exercisable for, options,
warrants or other rights to acquire, shares of Common Stock or Units.

 

“Exchange Agreement” means the Exchange Agreement, effective on or about the
Effective Time, among the Company, Station Corp. and the Company Unitholders (as
defined therein) from time to time party thereto, as the same may be amended,
modified, supplemented or restated from time to time.

 

“Exercising Holders” has the meaning set forth in Section 10.1(a).

 

“Fair Market Value” means, except as otherwise provided for herein, as of any
given date of determination, the cash price, as determined in good faith by the
Managing Member using any reasonable method of valuation and taking into account
any relevant facts and circumstances then prevailing and in accordance with this
Agreement, at which a willing seller would sell, and a willing buyer would buy,
each being apprised of all relevant facts and neither acting under compulsion,
such assets or properties in an arm’s-length negotiated transaction with an
unaffiliated third party without time constraints.

 

“Family Group” means, for any individual, such individual’s current or former
spouse, their respective parents, descendants of such parents (whether natural
or adopted) and the spouses of such descendants, and any trust, limited
partnership, corporation or limited liability company established solely for the
benefit of such individual or such individual’s current or

 

5

--------------------------------------------------------------------------------


 

former spouse, their respective parents, descendants of such parents (whether
natural or adopted) or the spouses of such descendants.

 

“FE Senior Executive” means each of Frank J. Fertitta III, Lorenzo Fertitta,
Stephen L. Cavallaro, Marc J. Falcone and Richard J. Haskins.

 

“Fertitta Entertainment” has the meaning set forth in Section 11.1.

 

“Fertitta Holder” means each of (a) FI Station Investor LLC and each Affiliate
of FI Station Investor LLC that becomes a Member, (b) Fertitta Business
Management LLC and each Affiliate of Fertitta Business Management LLC that
becomes a Member, (c) Frank J. Fertitta III, (d) Lorenzo J. Fertitta, (e) each
Affiliate or member of the Family Group of Frank J. Fertitta III or Lorenzo J.
Fertitta and (f) any Person that receives or acquires any Units from a Fertitta
Holder to the extent that such Transferring Fertitta Holder assigns rights
pursuant to Article 10 hereof to such Person; provided, that such designation
shall not become effective until the delivery of notice of such assignment to
the Company (it being understood that such Transferee shall be so deemed to be
such a Fertitta Holder only with respect to such Units so Transferred).

 

“Fertitta Majority Holder” has the meaning set forth in the definition of “Major
Holder”.

 

“Fiscal Year” has the meaning set forth in Section 6.4.

 

“Gaming Authority” means all governmental authorities or agencies with
regulatory control or jurisdiction over all or any portion of the gaming
activities of the Company or any of its subsidiaries, or over ownership of an
interest in an entity engaged in gaming activities, or any successor to any such
authority, including, as applicable, (i) in the State of Nevada, the Nevada
Gaming Commission, the Nevada State Gaming Control Board, the Clark County
Liquor and Gaming Licensing Board, the Henderson City Council, the City of Las
Vegas City Council and all other state and local regulatory and licensing
agencies or bodies with authority over gaming, gaming activities and gaming
devices, mobile gaming systems and associated equipment in the State of Nevada,
the City of Henderson, the City of Las Vegas, the City of Reno, Clark County,
Nevada or Washoe County, Nevada, and (ii) the National Indian Gaming Commission
and the applicable gaming regulatory authority established by the Federated
Indians of Graton Rancheria, the Match-E-Be-Nash-She-Wish Band of Pottawatomi
Indians of Michigan and the North Fork Rancheria of Mono Indians.

 

“Gaming Laws” means any federal, state, tribal, local or foreign statute,
ordinance, rule, regulation, requirement, directive, judgment, order, decree,
injunction or other authorization, and any Gaming License, governing or relating
to casino and gaming activities and operations of the Company or any of its
subsidiaries or the ownership of an interest therein.

 

“Gaming License” shall mean all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises,
entitlements, exemptions, waivers and orders of registration approved or issued
by any Gaming Authority under Gaming Laws necessary for or relating to the
conduct of activities or the ownership of an interest in an entity

 

6

--------------------------------------------------------------------------------


 

engaged in activities under the Gaming Laws, including any condition or
limitation placed thereon.

 

“Governmental Authority” means any governmental, regulatory or administrative
authority, whether foreign, federal, state or local, or any agency or commission
or any court, tribunal, or judicial or arbitral body (or any subdivision of any
of the foregoing) having jurisdiction or authority with respect to the
particular matter at issue in its context, including any Gaming Authority.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)                                 the initial Gross Asset Value of any asset
contributed by a Member to the Company shall be the gross Fair Market Value of
such asset on the date of the contribution;

 

(b)                                 the Gross Asset Values of all Company assets
shall be adjusted to equal their respective gross Fair Market Values as of the
following times:

 

(i)                                     the acquisition of an additional
interest in the Company after the Effective Time by a new or existing Member in
exchange for more than a de minimis Capital Contribution, if the Managing Member
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Members in the Company;

 

(ii)                                  the grant of an interest in the Company
(other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Company or any of its subsidiaries by an
existing or a new Member acting in a “partner capacity,” or in anticipation of
becoming a “partner” (in each case within the meaning of Regulations
section 1.704-1(b)(2)(iv)(d));

 

(iii)                               the Distribution by the Company to a Member
of more than a de minimis amount of Company property as consideration for an
interest in the Company, if the Managing Member reasonably determines that such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company; and

 

(iv)                              the liquidation of the Company within the
meaning of Regulations section 1.704-1(b)(2)(ii)(g);

 

(c)                                  the Gross Asset Value of any Company asset
distributed to a Member shall be the gross Fair Market Value of such asset on
the date of Distribution;

 

(d)                                 the Gross Asset Values of Company assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code section 734(b) or Code section 743(b), but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Regulations section 1.704-1(b)(2)(iv)(m); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
subparagraph (d) to the extent that the Managing Member determines that an
adjustment

 

7

--------------------------------------------------------------------------------


 

pursuant to subparagraph (b) of this definition of Gross Asset Value is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this subparagraph (d); and

 

(e)                                  with respect to any asset that has a Gross
Asset Value that differs from its adjusted tax basis, Gross Asset Value shall be
adjusted by the amount of Depreciation rather than any other depreciation,
amortization or other cost recovery method.

 

“Holder” means each holder of Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 8.6(a).

 

“Interest” when used in reference to an interest in the Company, means the
entire ownership interest of a Member in the Company at any particular time,
including its interest in the capital, profits, losses and distributions of the
Company.

 

“IPO” has the meaning set forth in the Recitals.

 

“Liquidator” has the meaning set forth in Section 12.2(b).

 

“Long-Form Registration” has the meaning set forth in Section 10.1(a).

 

“Major Holder” means any of (a) the holder of a majority of the Units held by
the Fertitta Holders (the “Fertitta Majority Holder”) and (b) the holder of a
majority of the Units held by the DB Holders (the “DB Majority Holder”).

 

“Managing Member” has the meaning set forth in the Recitals.

 

“Member” means each of the Persons listed on the Schedule of Members and each
other Person who is hereafter admitted as a Member in accordance with the terms
of this Agreement and the Act.  The Members shall constitute the “members” (as
such term is defined in the Act) of the Company.  Any reference in this
Agreement to any Member shall include a Substituted Member to the extent such
Substituted Member was admitted to the Company in accordance with the provisions
of this Agreement.

 

“Member Minimum Gain” means minimum gain attributable to Member Nonrecourse Debt
determined in accordance with Regulations section 1.704-2(i).

 

“Member Nonrecourse Debt” has the meaning set forth for the term “partner
nonrecourse debt” in Regulations section 1.704-2(b)(4).

 

“Membership Certificate” has the meaning set forth in Section 3.1(e).

 

“Net Income” or “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
other period, determined in accordance with Code section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code section 703(a)(1) shall be included in such taxable
income or loss), with the following adjustments:

 

8

--------------------------------------------------------------------------------


 

(a)                                 any income of the Company that is exempt
from federal income tax and not otherwise taken into account in computing Net
Income or Net Loss pursuant to this definition of Net Income or Net Loss shall
be added to such taxable income or loss;

 

(b)                                 any expenditures of the Company described in
Code section 705(a)(2)(B) or treated as Code section 705(a)(2)(B) expenditures
pursuant to Regulations section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income or Net Loss pursuant to this definition of
Net Income or Net Loss shall be subtracted from such taxable income or loss;

 

(c)                                  in the event the Gross Asset Value of any
Company asset is adjusted pursuant to subparagraph (b) or (c) of the definition
of Gross Asset Value, the amount of such adjustment shall be taken into account
as gain (if the adjustment increases the Gross Asset Value of the asset) or loss
(if the adjustment decreases the Gross Asset Value of the asset) from the
disposition of such asset for purposes of computing Net Income or Net Loss;

 

(d)                                 gain or loss resulting from any disposition
of property with respect to which gain or loss is recognized for federal income
tax purposes shall be computed by reference to the Gross Asset Value of the
property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its Gross Asset Value;

 

(e)                                  in lieu of the depreciation, amortization,
and other cost recovery deductions taken into account in computing such taxable
income or loss, with respect to a Company asset having a Gross Asset Value that
differs from its adjusted basis for tax purposes, “Depreciation” with respect to
such asset shall be computed by reference to the asset’s Gross Asset Value in
accordance with Regulation section 1.704-1(b)(2)(iv)(g);

 

(f)                                   to the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code section 734(b) or
743(b) is required pursuant to Regulations section 1.704-1(b)(2)(iv)(m) to be
taken into account in determining Capital Accounts as a result of a Distribution
other than in liquidation of a Member’s interest in the Company, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and

 

(g)                                  any item of income, gain, credit, loss,
deduction or expenditure allocated under Section 4.2 shall be excluded from the
computation of Net Income and Net Loss.

 

“Non-Equity Compensation” means, with respect to any person, the aggregate
amount of all salaries, bonuses, potential severance payments and perquisites
directly or indirectly applicable to such person in its capacity as employee,
officer, director or otherwise.

 

“Non-Equity Compensation Thresholds” has the meaning set forth in Section 11.1.

 

“Officer” and “Officers” have the meanings set forth in Section 8.2(a).

 

“Partnership Audit Adjustment” has the meaning set forth in Section 6.6.

 

9

--------------------------------------------------------------------------------


 

“Percentage Interest” means, with respect to each Member, as of the applicable
date of determination, a fraction (expressed as a percentage), the numerator of
which is the number of Units held by such Member and the denominator of which is
the total number of Units held by all Members.

 

“Permitted Transferee” means, with respect to any Member, (a) its Affiliates
(including, in the case of any Member that is an entity, any distribution by
such Member to its members, partners or shareholders (the “Member’s Owners”) or
any redemption of the interests in such Member held by one or more of the
Member’s Owners, and any related distributions or redemptions by the Member’s
Owners to their respective members, partners or shareholders), (b) in the case
of an individual, any member of its Family Group.

 

“Person” means any individual, partnership, limited liability company,
association, corporation, trust or other entity.

 

“Prior Agreement” has the meaning set forth in the Recitals.

 

“Public Sale” means any sale of Registrable Securities to the public pursuant to
an offering registered under the Securities Act or to the public through a
broker, dealer or market maker pursuant to the provisions of Rule 144 adopted
under the Securities Act.

 

“Quarterly Estimated Tax Periods” means the two, three, and four calendar month
periods with respect to which Federal quarterly estimated tax payments are
made.  The first such period begins on January 1 and ends on March 31.  The
second such period begins on April 1 and ends on May 31.  The third such period
begins on June 1 and ends on August 31.  The fourth such period begins on
September 1 and ends on December 31.

 

“Redemption Date” shall mean the date specified in a Redemption Notice as the
date on which Affected Interests of an Affected Member are to be redeemed by the
Company, which Redemption Date shall be determined by the Managing Member and
may be extended to the extent required in connection with any actions required
to be taken under any Gaming Law; provided, that, unless otherwise directed by a
Gaming Authority, in no event shall the Redemption Date be more than one hundred
eighty (180) days after the date such Affected Member receives the Redemption
Notice.

 

“Redemption Notice” shall mean that notice of redemption given by the Managing
Member to an Affected Member pursuant to Section 15.11.  Each Redemption Notice
shall set forth (i) the Redemption Date; (ii) the Affected Interests to be
redeemed; (iii) the Redemption Price and the manner of payment therefor;
(iv) the place where certificates, if any, shall be surrendered for payment; and
(v) any other requirements of surrender of the certificates, including how they
are to be endorsed, if at all.

 

“Redemption Price” shall mean the price specified in the Redemption Notice to be
paid by the Company for the redemption of Affected Interests to be redeemed
pursuant to Section 15.11, which shall be that price (if any and to the extent
applicable) required to be paid by the Gaming Authorities making the finding of
unsuitability, or if the Gaming Authorities do not require a certain price to be
paid, the amount reasonably determined by the Managing Member to be the fair
value of the Affected Interests to be redeemed; provided that, unless a

 

10

--------------------------------------------------------------------------------


 

Gaming Authority requires otherwise, the Redemption Price per Unit shall be
equal to the product of (i) the Exchange Rate (as defined in the Exchange
Agreement) and (ii) the hypothetical Redemption Price (solely for purposes of
this clause (ii), as defined in the Amended and Restated Certificate of
Incorporation of the Managing Member, as in effect immediately following the IPO
(the “Charter”)) in respect of one share of Class A Common Stock redeemed in
accordance with the terms of the Charter at the same time as the applicable Unit
is redeemed.  The Redemption Price may be paid in cash, by promissory note, or
both, as required by the Gaming Authorities and, if not so required, as the
Managing Member reasonably determines.  Any promissory note shall contain such
terms and conditions as the Managing Member reasonably determines to be
necessary or advisable to comply with any law or regulation then applicable to
the Company or any Affiliate thereof, or to prevent a default under, or
acceleration of, any loan, note, mortgage, indenture, line of credit or other
debt or financing agreement.  Subject to the foregoing, (i) the principal amount
of the promissory note together with any unpaid interest shall be due and
payable no later than the ten-year anniversary of the delivery of the note,
(ii) interest on the unpaid principal thereof shall be payable at maturity at a
rate per annum equal to the applicable federal rate within the meaning of Code
section 1274(d) for debt with a maturity of over nine years, as in effect at the
date of such issuance, compounded annually, until the Redemption Price has been
paid in full and (iii) the promissory note shall provide that at any time prior
to the 15-month anniversary of the date of issuance, if the promissory note is
Transferred to a Person that immediately after such Transfer would not be an
Unsuitable Person, such promissory note may, at the election of the holder
thereof prior to such 15-month anniversary (but with such 15-month period being
subject to reasonable extensions up to six months in the aggregate for all such
extensions in order to procure any required Gaming Licenses or other regulatory
approvals being diligently pursued in good faith), converted into the Interests
for which such promissory note was issued as the Redemption Price upon the cash
payment by such holder to the Company in an amount equal to the sum of (x) all
cash amounts paid to the original holder thereof as part of the Redemption Price
and (y) all interest paid on such promissory note prior to such conversion.  If
the Redemption Price is being determined with respect to a redemption of at
least 10% of the Units then outstanding, the Redemption Price shall be at least
equal to the value as determined by a valuation procured by the Company from a
nationally recognized investment banking firm.

 

“Registrable Securities” means any shares of Common Stock of Station Corp.
issued or issuable upon the conversion or exchange of Units, including pursuant
to the Exchange Agreement.  As to any particular securities that are Registrable
Securities, such securities shall cease to be Registrable Securities when they
have been distributed to the public pursuant to a Public Sale.

 

“Registration Expenses” has the meaning set forth in Section 10.6.

 

“Registration Statement” means, in connection with the public offering and sale
of Capital Stock of Station Corp., a registration statement (including pursuant
to Rule 415 under the Securities Act) pursuant to the Securities Act.

 

“Regulation” means a Treasury Regulation promulgated under the Code.

 

“Regulatory Allocations” has the meaning set forth in Section 4.2(g).

 

11

--------------------------------------------------------------------------------


 

“Schedule of Members” has the meaning set forth in Section 3.1(b).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shelf Registration Statement” has the meaning set forth in Section 10.1(e)(i).

 

“Shelf Takedown Prospectus Supplement” has the meaning set forth in
Section 10.1(e)(ii).

 

“Short-Form Registration” has the meaning set forth in Section 10.1(a).

 

“Station Casinos” has the meaning set forth in the Recitals.

 

“Station Corp.” has the meaning set forth in the Recitals.

 

“Substituted Member” means any Person admitted to the Company as a substituted
Member pursuant to the provisions of Article 9.

 

“Tax Distribution” has the meaning set forth in Section 5.4.

 

“Tax Matters Partner” has the meaning set forth in Section 6.5.

 

“Tax Receivable Agreement” means the Tax Receivable Agreement, effective on or
about the Effective Time, among the Company, Station Corp., and the Members (as
defined therein) from time to time party thereto, as the same may be amended,
modified, supplemented or restated from time to time.

 

“Transfer,” “Transferee” and “Transferor” have the respective meanings set forth
in Section 9.1.

 

“True-Up Amount” means, in respect of a particular U.S. federal income tax year
of the Company, an amount (but not less than zero) equal to (i) the product of
(x) the taxable income of the Company for such tax year (determined by
disregarding any adjustment to the taxable income of any Member that arises
under Code section 743(b) and is attributable to the acquisition by such Member
of an interest in the Company in a transaction described in Code section 743(a))
multiplied by (y) the Assumed Tax Rate minus (ii) the aggregate amount of
distributions made in respect of such tax year (treating any Tax Distribution
made with respect to income for such tax year, regardless of when made, and any
distribution other than a Tax Distribution made during such tax year, as being
made in respect of such tax year).

 

“Unit” has the meaning set forth in Section 3.1(a).

 

“Unsuitable Person” means a Person, including any member, shareholder, partner,
manager, director, officer or employee of a Person (a) who is denied or
disqualified from eligibility for a Gaming License by any applicable Gaming
Authority or who is determined by any applicable Gaming Authority to be
unsuitable to own or control an Equity Security in Station

 

12

--------------------------------------------------------------------------------


 

Corp. or the Company or to be affiliated or connected with or in the gaming
business of Station Corp. or the Company, (b) whose ownership of an Equity
Security in Station Corp. or the Company or affiliation or involvement with or
in the business of Station Corp. or the Company in any capacity causes Station
Corp. or the Company to lose or to be threatened by any applicable Gaming
Authority with the loss or denial of a Gaming License, (c) who is deemed likely,
as determined in good faith by the Managing Member based on verifiable
information received from any applicable Gaming Authority or other Governmental
Authority having jurisdiction over Station Corp. or the Company, to preclude or
materially delay, impede or impair, or jeopardize or threaten the loss of, or
result in the imposition of materially burdensome terms and conditions on, any
Gaming License of Station Corp. or the Company or on such Person’s application
for, or right to the use of, entitlement to or ability to obtain or retain any
Gaming License in any jurisdiction or (d) who is deemed likely, as determined in
good faith by the Managing Member without taking into account the votes of
directors affiliated or associated with the Unsuitable Person, to result in the
disapproval, cancellation, rescission, termination, material adverse
modification or non-renewal of any material contract between Station Corp. or
the Company, on one hand, and a third party that is not an Affiliate of the
Company or any Member, on the other hand.

 

“Violation” has the meaning set forth in Section 10.7(a).

 

“Void Transfer” has the meaning set forth in Section 9.1.

 

“Withdrawing Member” has the meaning set forth in Section 9.2(d).

 

Section 2.2                                    Rules of Interpretation.  Unless
the context otherwise clearly requires:  (a) a term has the meaning assigned to
it; (b) “or” is not exclusive; (c) wherever from the context it appears
appropriate, each term stated in either the singular or the plural shall include
the singular and the plural, and pronouns stated in either the masculine,
feminine or neuter shall include the masculine, feminine and neuter;
(d) provisions apply to successive events and transactions; (e) all references
in this Agreement to “include” or “including” or similar expressions shall be
deemed to mean “including without limitation”; (f) all references in this
Agreement to designated “Articles,” “Sections,” “paragraphs,” “clauses” and
other subdivisions are to the designated Articles, Sections, paragraphs, clauses
and other subdivisions of this Agreement, and the words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section, paragraph, clause or other
subdivision; and (g) any definition of or reference to any agreement,
instrument, document, statute or regulation herein shall be construed as
referring to such agreement, instrument, document, statute or regulation as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth
herein).  This Agreement is among financially sophisticated and knowledgeable
parties and is entered into by the parties in reliance upon the economic and
legal bargains contained herein and shall be interpreted and construed in a fair
and impartial manner without regard to such factors as the party who prepared,
or caused the preparation of, this Agreement or the relative bargaining power of
the parties.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 3. CAPITALIZATION

 

Section 3.1                                    Units; Initial Capitalization;
Schedule of Members.

 

(a)                                 Each Member’s interest in the Company,
including such Member’s interest, if any, in the capital, income, gains, losses,
deductions and expenses of the Company, shall be represented by Units of limited
liability company interest (each, a “Unit”).  As of the Effective Time, the
Company shall have one authorized class of Units.  All Units shall have
identical rights and privileges in all respects.  The Company shall have the
authority to issue an unlimited number of Units.  Immediately following the IPO,
the Company will issue Units to Station Corp. in exchange for a contribution of
the net proceeds received by Station Corp. from the IPO (less any proceeds used
to purchase Units from Members) to the Company, such that following the sale of
Units by any Members and the issuance of Units by the Company the total number
of Units held by Station Corp. will equal the total number of outstanding shares
of Class A Common Stock.  Following such purchase of Units by Station Corp. in
connection with the IPO, Units shall only be issued to Station Corp. in
accordance with Section 3.2(c) or Section 3.2(d).

 

(b)                                 The aggregate number of outstanding Units
and the aggregate amount of cash Capital Contributions that have been made by
the Members and the Fair Market Value of Capital Contributions in the form of
any property other than cash contributed by the Members with respect to the
Units (including, if applicable, a description and the amount of any liability
assumed by the Company or to which contributed property is subject) shall be set
forth on a schedule maintained by the Company.  The Company shall also maintain
a schedule setting forth (i) the name and address of each Member, (ii) the
number and class of Units owned by such Member, and (iii) with respect to each
Transfer permitted under this Agreement, the date of such Transfer, the number
of Units Transferred and the identity of the Transferor and Transferee(s) of
such Units (such schedule, the “Schedule of Members”).  The Schedule of Members
shall be the definitive record of ownership of each Unit or other Capital Stock
of the Company and all relevant information with respect to each Member.  The
Company shall be entitled to recognize the exclusive right of a Person
registered on its records as the owner of Units or other Capital Stock of the
Company for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in Units or other Capital Stock of the Company on the
part of any other Person, whether or not it shall have express or other notice
thereof, except as otherwise provided by the Act.

 

(c)                                  At the Effective Time, (i) all of the
Common Units (as defined in the Prior Agreement) held by each Member immediately
prior to the Effective Time shall, at the Effective Time, be automatically
reverse split at a rate of 4.3678 Units for each Common Unit outstanding
immediately prior to the Effective Time, with the resulting number of Units held
by each Member rounded up to the nearest whole Unit and set forth opposite such
Member’s name on the Schedule of Members, (ii) each Member that holds Profit
Units will be issued restricted Shares of Class A Common Stock of Station Corp.
in substitution of such Profit Units and (iii) Station Corp will be issued a
number of Units equal to the number of Shares of Class A Common Stock so issued
to holders of Profit Units.  Substantially concurrently therewith, each Member
(other than the Managing Member) shall purchase for nominal consideration a
number of shares of Class B Common Stock equal to the number of Units held by
such Member.

 

14

--------------------------------------------------------------------------------


 

(d)                                 In the event of a dividend, split,
recapitalization, reorganization, merger, consolidation, combination, exchange
of all or any class of Units of the Company, liquidation, spin-off, or other
change in organizational structure affecting the Units (including any conversion
of the Company to a corporation, whether by merger, filing of a certificate of
conversion or otherwise), the number and class of Units shall be appropriately
adjusted for the benefit of Members by the Managing Member.

 

(e)                                  The Company may, in the discretion of the
Managing Member, issue one or more certificates to the Members to evidence the
Units in the form attached as Annex I (a “Membership Certificate”).  Each
certificate representing a Unit shall (i) be signed on behalf of the Company by
the Chief Executive Officer, President or Secretary of the Company and (ii) set
forth the number of such Units represented thereby.  In case the officer of the
Company who has signed or whose facsimile signature has been placed on such
Membership Certificate shall have ceased to be an officer of the Company before
such Membership Certificate is issued, it may be issued by the Company with the
same effect as if such person were an officer of the Company at the time of its
issue.  The Membership Certificate shall contain a legend with respect to any
restrictions on transfer, as well as all required gaming legends.

 

(f)                                   Each Unit in the Company shall constitute
a “security” within the meaning of, and governed by, (i) Article 8 of the
Uniform Commercial Code as in effect from time to time in the State of Delaware
(the “DEUCC”) (including Section 8-102(a)(15)), and (ii) Article 8 of the
Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995.  Notwithstanding any provision of this Agreement to the
contrary, to the extent that any provision of this Agreement is inconsistent
with any non-waivable provision of Article 8 of the DEUCC, such provision of
Article 8 of the DEUCC shall be controlling.  Each Membership Certificate
evidencing Units shall bear the following legend:

 

“This Certificate evidences a limited liability company interest in Station
Holdco LLC and shall constitute a “security” within the meaning of, and governed
by, (i) Article 8 of the Uniform Commercial Code as in effect from time to time
in the State of Delaware (including Section 8-102(a)(15)), and (ii) Article 8 of
the Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995.”

 

No change to this provision shall be effective until all outstanding Membership
Certificates have been surrendered for cancellation and any new certificates
thereafter issued shall not bear the foregoing legend.

 

15

--------------------------------------------------------------------------------


 

(g)                                  The Company shall issue a new Membership
Certificate in place of any Membership Certificate previously issued if the
holder of the Units in the Company represented by such Membership Certificate,
as reflected on the books and records of the Company:

 

(i)                                     makes proof by affidavit, in form and
substance satisfactory to the Company, that such previously issued Membership
Certificate has been lost, stolen or destroyed;

 

(ii)                                  requests the issuance of a new Membership
Certificate before the Company has notice that such previously issued Membership
Certificate has been acquired by a purchaser for value in good faith and without
notice of an adverse claim;

 

(iii)                               if requested by the Company, delivers to the
Company a bond, in form and substance satisfactory to the Company, with such
surety or sureties as the Company may direct, to indemnify the Company against
any claim that may be made on account of the alleged loss, destruction or theft
of the previously issued Membership Certificate; and

 

(iv)                              satisfies any other reasonable requirements
imposed by the Company.

 

Section 3.2                                    Authorization and Issuance of
Additional Units.

 

(a)                                 The Managing Member is authorized to
(i) issue additional Units, including upon the exercise of warrants to purchase
Units outstanding on the date hereof, (ii) create additional classes of Units,
(iii) subdivide the Units of any such class into one or more series, (iv) fix
the designations, powers, preferences and rights of the Units of each such class
or series and any qualifications, limitations or restrictions thereof, and
(v) subject to Article 12, amend this Agreement to reflect such actions and the
resulting designations, powers, and relative preferences and rights of all the
classes and series thereafter authorized under this Agreement.

 

(b)                                 The authority of the Managing Member with
respect to each such class and series created in accordance with this
Section 3.2 shall include establishing the following:  (i) the number of Units
or securities constituting that class or series and the distinctive designation
thereof, (ii) whether or not the Units or securities of such class or series
shall be redeemable, and if so, the terms and conditions of such redemption,
including the date or dates upon or after which they shall be redeemable and the
amount per Unit or security payable in case of redemption, which amount may vary
under different conditions and at different redemption dates, (iii) the rights
and preferences of the Units or securities of that class or series in the event
of voluntary or involuntary liquidation, dissolution or winding—up of the
Company, (iv) the relative rights of priority, if any, of allocations of income
or loss or of payment with respect to Units or securities of that class or
series and (v) any other relative rights, preferences and limitation of that
class or series.

 

(c)                                  If, following the IPO, Station Corp. issues
shares of Class A Common Stock (other than an issuance of the type covered by
Section 3.2(d) or pursuant to the Exchange Agreement), unless such net proceeds
are used to purchase Units from Members, Station Corp. shall promptly contribute
to the Company all the net proceeds and property (if any) received by

 

16

--------------------------------------------------------------------------------


 

Station Corp. with respect to such Class A Common Stock.  Upon the contribution
by Station Corp. to the Company of all (but not less than all) of such net
proceeds and property (if any) so received by Station Corp., the Managing Member
shall cause the Company to issue a number of Units equal to the number of shares
of Class A Common Stock so issued, registered in the name of Station Corp., such
that, at all times, the number of Units held by Station Corp. equals the number
of outstanding shares of Class A Common Stock.

 

(d)                                 At any time that Station Corp. issues one or
more shares of Class A Common Stock in connection with an equity incentive
program, whether such share or shares are issued upon exercise (including
cashless exercise) of an option, settlement of a restricted stock unit, as
restricted stock or otherwise, the Managing Member shall cause the Company to
issue to Station Corp. an equal number of Units, registered in the name of
Station Corp.; provided that Station Corp. shall be required to contribute all
(but not less than all) the net proceeds and property (if any) received by
Station Corp. from or otherwise in connection with such issuance of one or more
shares of Class A Common Stock, including the exercise price of any option
exercised, to the Company.  If any such shares of Class A Common Stock so issued
by Station Corp. in connection with an equity incentive program are subject to
vesting or forfeiture provisions, then the Units that are issued by the Company
to Station Corp. in connection therewith in accordance with the preceding
provisions of this Section 3.2(d) shall be subject to vesting or forfeiture on
the same basis; if any of such shares of Class A Common Stock vest or are
forfeited, then an equal number of Units issued by the Company in accordance
with the preceding provisions of this Section 3.2(d) shall automatically vest or
be forfeited.  Any cash or property held by either Station Corp. or the Company
or on either’s behalf in respect of dividends paid on restricted Class A Common
Stock that fail to vest shall be returned to the Company upon the forfeiture of
such restricted Class A Common Stock.

 

(e)                                  For purposes of this Section 3.2, “net
proceeds” means gross proceeds to Station Corp. from the issuance of Class A
Common Stock or other securities less any underwriting or similar discounts or
commissions and all bona fide out-of-pocket expenses of Station Corp., the
Company and their respective subsidiaries in connection with such issuance.

 

(f)                                   Notwithstanding anything to the contrary
in this Section 3.2, the Company shall not, and the Managing Member shall cause
it not to, issue any Capital Stock in the Company other than Units that (i) have
rights and privileges identical to those of the Units outstanding at the
Effective Time except for any vesting or forfeiture provisions established in
accordance with Section 3.2(d) and (ii) are issued in accordance with
Section 3.2(c) or (d).

 

Section 3.3                                    Repurchase or Redemption of
Class A Common Stock.  If, at any time, any shares of Class A Common Stock are
repurchased or redeemed (whether by exercise of a put or call, pursuant to an
open market purchase, automatically or by means of another arrangement) by
Station Corp. for cash or other consideration and subsequently cancelled, then
the Managing Member shall cause the Company, immediately prior to such
repurchase or redemption of Class A Common Stock, to redeem an equal number of
Units held by Station Corp., at an aggregate redemption price equal to the
aggregate purchase or redemption price of the Class A Common Stock being
repurchased or redeemed by Station Corp. (plus any expenses related thereto) and
upon such other terms as are the same for the Class A Common Stock being
repurchased or redeemed by Station Corp.

 

17

--------------------------------------------------------------------------------


 

Section 3.4                                    Changes in Class A Common Stock. 
Any subdivision (by stock split, stock dividend, reclassification,
recapitalization or otherwise) or combination (by reverse stock split,
reclassification, recapitalization or otherwise) of Class A Common Stock shall
be accompanied by an identical subdivision or combination, as applicable, of
Units.

 

Section 3.5                                    Capital Contributions.  Except as
expressly provided in Section 3.2(c) and Section 3.2(d) with respect to the
Managing Member and in the Exchange Agreement, no Member shall be required to
make any Capital Contributions without such Member’s consent.

 

Section 3.6                                    No Interest on Capital
Contributions.  No Member shall be entitled to interest on or with respect to
any Capital Contribution.

 

Section 3.7                                    Withdrawal and Return of Capital
Contributions.  Except as provided in this Agreement, no Member shall be
entitled to withdraw any part of such Member’s Capital Contribution or to
receive distributions from the Company.

 

Section 3.8                                    Capital Accounts.

 

(a)                                 A separate Capital Account shall be
maintained for each Member on the books of the Company, and adjustments to such
Capital Accounts shall be made as follows:

 

(i)                                     A Member’s Capital Account shall be
credited with any amounts of cash contributed by the Member to the Company, the
Fair Market Value of any other property contributed to the Company (net of
liabilities secured by the property that the Company is considered to assume or
take subject to under Code section 752), the amount of any Company liabilities
assumed by the Member (other than liabilities that are secured by any Company
property distributed to such Member), and the Member’s allocable share of any
Net Income and items of income or gain allocated to that Member; and

 

(ii)                                  A Member’s Capital Account shall be
debited with the amount of cash distributed to the Member, the Fair Market Value
of other Company property distributed to the Member (net of liabilities secured
by such property that the Member is considered to assume or take subject to
under Code section 752), the amount of any liabilities of the Member assumed by
the Company (other than liabilities that are secured by property contributed by
such Members), and the Member’s allocable share of Net Losses and items of loss,
expense, or deduction allocated to that Member.

 

(b)                                 The foregoing provisions of this Section 3.8
and Sections 4.1 through 4.2 are intended to comply with section
1.704-1(b)(2)(iv) of the Regulations and shall be interpreted and applied in a
manner consistent with such Regulations.  If the Managing Member, with the
advice of the Company’s tax advisors, shall determine that it is prudent to
modify the manner in which the Capital Accounts are computed in order to comply
with section 1.704-1(b)(2)(iv) of the Regulations, the Managing Member may make
such modification to the minimum extent necessary; provided that the Members are
notified in writing of such modification prior to its effective date; provided,
further, that the Managing Member shall have no liability to any Member for any
exercise of or failure to exercise any such discretion to make any modifications
permitted under this Section 3.8.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 4. ALLOCATION OF NET INCOME AND NET LOSS

 

Section 4.1                                    Allocations of Net Income and Net
Losses.  Except as otherwise provided in Section 4.2, Net Income and Net Losses
(and items thereof) for any Fiscal Year (or other applicable period) shall be
allocated among the Members in a manner such that the Capital Account of each
Member, immediately after giving effect to such allocation, is, as nearly as
possible, equal (proportionately) to the amount of the distributions that would
be made to such Member during such Fiscal Year (or other applicable period)
pursuant to Section 5.1, based on the assumptions that (i) the Company is
dissolved and terminated, (ii) its affairs are wound-up and each asset of the
Company is sold for cash equal to its Fair Market Value, (iii) all Company
liabilities are satisfied (limited with respect to each nonrecourse liability to
the book value of the asset(s) securing such liability), and (iv) the net assets
of the Company are distributed in accordance with Section 5.1 to the Members
immediately after giving effect to such allocation (taking into account
distributions made during such Fiscal Year or other applicable period).

 

Section 4.2                                    Special Allocations.

 

(a)                                 Losses, deduction and expenditures
attributable to Member Nonrecourse Debt shall be allocated in the manner
required by Regulations section 1.704-2(i).  If there is a net decrease during a
taxable year in Member Minimum Gain, income and gain for such taxable year (and,
if necessary, for subsequent taxable years) shall be allocated to the Members in
the amounts and of such character as is determined according to Regulations
section 1.704-2(i)(4).  This Section 4.2(a) is intended to be a “partner
nonrecourse debt minimum gain chargeback” provision that complies with the
requirements of Regulations section 1.704-2(i)(4), and shall be interpreted in a
manner consistent therewith.

 

(b)                                 Except as otherwise provided in
Section 4.2(a), if there is a net decrease in Company Minimum Gain during any
taxable year, each Member shall be allocated income and gain for such taxable
year (and, if necessary, for subsequent taxable years) in the amounts and of
such character as is determined according to Regulations section 1.704-2(f). 
This Section 4.2(b) is intended to be a “minimum gain chargeback” provision that
complies with the requirements of Regulations section 1.704-2(f), and shall be
interpreted in a manner consistent therewith.

 

(c)                                  If any Member that unexpectedly receives an
adjustment, allocation or distribution described in Regulations section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) has a deficit balance in its Adjusted
Capital Account as of the end of any taxable year, computed after the
application of Section 4.2(a) and Section 4.2(b) but before the application of
any other provision of Section 4.1, Section 4.2 and Section 4.3, then income for
such taxable year shall be allocated to such Member in proportion to, and to the
extent of, such deficit balance.  This Section 4.2(c) is intended to be a
“qualified income offset” provision as described in Regulations section
1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner consistent therewith.

 

(d)                                 “Nonrecourse deductions” (as defined in
Regulation sections 1.704-2(b)(1) and (c)) shall be allocated among the Members
pro rata in accordance with their respective Percentage Interests.

 

19

--------------------------------------------------------------------------------


 

(e)                                  No Net Loss (or items thereof) shall be
allocated to a Member to the extent such allocation would cause or increase a
deficit balance in the Adjusted Capital Account of such Member.  Instead, such
Net Loss (and items thereof) shall be allocated among the other Members that
have positive account balances in the same ratios that such other Members are
allocated Net Loss for such year under Section 4.1 until all such positive
balances have been reduced to zero.

 

(f)                                   The adjustments described in clause (d) of
the definition of Gross Asset Value shall be allocated in a manner consistent
with the manner that the adjustments to the Capital Accounts are required to be
made pursuant to Regulations section 1.704-1(b)(2)(iv)(m).

 

(g)                                  The allocations set forth in
Section 4.2(a) through Section 4.2(f) inclusive (the “Regulatory Allocations”)
are intended to comply with certain requirements of section 1.704-1(b) and
1.704-2 of the Regulations.  The Regulatory Allocations may not be consistent
with the manner in which the Members intend to allocate Net Income and Net Loss
of the Company or to make Distributions.  Accordingly, notwithstanding the other
provisions of Section 4.1, Section 4.2 and Section 4.3, but subject to the
Regulatory Allocations, items of Net Income and Net Loss of the Company shall be
allocated among the Members so as to eliminate the effect of the Regulatory
Allocations and thereby cause the respective Capital Account balances of the
Members to be in the amounts (or as close thereto as possible) they would have
been if Net Income and Net Loss had been allocated without reference to the
Regulatory Allocations.  In general, the Members anticipate that this shall be
accomplished by specially allocating other Net Income and Net Loss among the
Members so that the net amount of Regulatory Allocations and such special
allocations to each such Member is zero.

 

Section 4.3                                    Allocations for Income Tax
Purposes.  The income, gains, losses, deductions and credits of the Company for
any Fiscal Year shall be allocated to the Members in the same manner as Net
Income and Net Loss were allocated to the Members for such Fiscal Year pursuant
to Sections 4.1 and 4.2; provided, however, that solely for Federal, state and
local income and franchise tax purposes and not for book or Capital Account
purposes, income, gain, loss and deduction with respect to any Company asset
properly carried on the Company’s books at a value other than the tax basis of
such Company asset shall be allocated for Federal, state and local income tax
purposes in accordance with the “traditional method” described in section
1.704-3(b) of the Regulations.

 

Section 4.4                                    Tax Withholding and Entity-Level
Taxes.  To the extent the Company is required by applicable law to withhold or
to make tax payments on behalf of or with respect to any Member, the Managing
Member is hereby authorized to withhold such amounts and make such tax payments
as so required.  All amounts withheld pursuant to applicable law with respect to
any Member or payable by the Company pursuant to Code section 6225 (or any
similar provision of state, local or foreign law) that (as reasonably determined
in good faith by the Managing Member based upon this Agreement) are attributable
to or allocable to any Member (and, in each case, not paid to the Company by
such Member pursuant to the immediately following sentence) shall be treated as
distributed to such Member pursuant to Section 5.1 or Section 5.4, as reasonably
determined by the Managing Member, for all purposes of this Agreement and shall
reduce amounts such Member would otherwise be entitled to receive under
Section 5.1 or Section 5.4, as applicable.  To the extent that at any time any
such withheld

 

20

--------------------------------------------------------------------------------


 

or paid amounts exceeds the distributions that such Member would have received
but for such withholding or payment, such Member shall, upon demand by the
Company, as determined by the Managing Member, promptly pay to the Company the
amount of such excess.  Each Member hereby agrees, severally and not jointly, to
indemnify and hold harmless the Company and the other Members from and against
any liability (including any liability for taxes, penalties, additions to tax or
interest) with respect to income attributable to or distributions or other
payments to such Member.

 

Section 4.5                                    Allocations to Transferred
Interests.  If any Units in the Company are Transferred, increased or decreased
during a Fiscal Year, all items of income, gain, loss, deduction and credit
recognized by the Company for such Fiscal Year shall be allocated among the
Members to take into account their varying interests during the Fiscal Year in
any manner approved by the Managing Member, as then permitted by the Code.

 

ARTICLE 5. DISTRIBUTIONS

 

Section 5.1                                    Distributions.  Distributions
shall be made to the Members, as and when determined by the Managing Member, pro
rata in accordance with their respective Percentage Interests.  Except (i) for
pro rata distributions to its Members in accordance with Sections 5.1 through
5.3, (b) for tax distributions in accordance with Section 5.4 or (iii) as
authorized by written consent of each Member, the Company shall not make, and
shall cause its subsidiaries not to make, any distributions (in cash or in
kind), dividend payments or asset transfers to any Member or any direct or
indirect equity holder of any Member.

 

Section 5.2                                    Successors.  For purposes of
determining the amount of Distributions, each Member shall be treated as having
made the Capital Contributions and as having received the Distributions made to
or received by its predecessors in respect of any of such Member’s Units.

 

Section 5.3                                    Distributions In-Kind.  To the
extent that the Company makes pro rata distributions of property in-kind to the
Members, the Company shall be treated as making a Distribution equal to the Fair
Market Value of such property for purposes of Section 5.1 and such property
shall be treated as if it were sold for an amount equal to its Fair Market
Value.  Any resulting gain or loss shall be allocated to the Members’ Capital
Accounts in accordance with Article 4.

 

Section 5.4                                    Tax Distributions.

 

(a)                                 Subject to the limitations set forth in any
indenture or other credit, or other financing and warehousing or similar
agreement governing indebtedness or other liabilities of the Company or any of
its subsidiaries, no later than the tenth (10th) day following the end of each
Quarterly Estimated Tax Period of each Fiscal Year, the Company shall, to the
extent of available cash of the Company, make a distribution in cash (each, a
“Tax Distribution”), pro rata in accordance with the Percentage Interests in
effect on the date of such Tax Distribution, in an amount equal to the excess of
(i) the product of (x) the taxable income of the Company attributable to such
period and all prior quarterly periods in such Fiscal Year, based upon (I) the
information returns filed by the Company, as amended or adjusted to date, and
(II) estimated

 

21

--------------------------------------------------------------------------------


 

amounts, in the case of periods for which the Company has not yet filed
information returns (determined by disregarding any adjustment to the taxable
income of any Member that arises under Code section 743(b) and is attributable
to the acquisition by such Member of an interest in the Company in a transaction
described in Code section 743(a)), multiplied by (y) the Assumed Tax Rate, over
(ii) the aggregate amount of distributions made by the Company with respect to
such Fiscal Year (treating any Tax Distribution made with respect to income for
such Fiscal Year, regardless of when made, and any distribution other than a Tax
Distribution made during such Fiscal Year, as being made with respect to such
Fiscal Year).

 

(b)                                 If, at any time after the end of a U.S.
federal income tax year of the Company, the Company has a True-Up Amount, then
subject to the limitations set forth in any indenture or other credit, or other
financing and warehousing or similar agreement governing indebtedness or other
liabilities of the Company or any of its subsidiaries, the Company shall, to the
extent of available cash of the Company, make a Tax Distribution in an amount
equal to the True-Up Amount pro rata in accordance with the Percentage Interests
in effect on the date of such Tax Distribution.

 

ARTICLE 6. BOOKS OF ACCOUNT, RECORDS
AND REPORTS, FISCAL YEAR, TAX MATTERS

 

Section 6.1                                    Books and Records.  Proper and
complete records and books of account shall be kept by the Company in which
shall be entered fully and accurately all transactions and other matters
relative to the Company’s business as are usually entered into records and books
of account maintained by Persons engaged in businesses of a like character,
including the Capital Account established for each Member.  The Company’s books
and records shall be kept in a manner determined by the Managing Member in its
sole discretion to be most beneficial for the Company.  The books and records
shall at all times be maintained at the principal office of the Company and
shall be open to the inspection and examination of the Members or their duly
authorized representatives for a proper purpose as set forth in Section 18-305
of the Act during reasonable business hours and at the sole cost and expense of
the inspecting or examining Member.

 

Section 6.2                                    Annual Reports.  The Company
shall prepare or cause to be prepared all Federal, state and local tax returns
that the Company is required to file.  The Company shall use its best efforts to
send to each Person who was a Member at any time during each Fiscal Year a copy
of Schedule K-1 to Internal Revenue Service Form 1065 (or any successor form)
indicating such Member’s share of the Company’s income, loss, gain, expense and
other items relevant for Federal income tax purposes and corresponding analogous
state and local tax forms within ninety (90) days after the end of such Fiscal
Year.

 

Section 6.3                                    Tax Elections.  The Company shall
make on the first U.S. federal income tax return due after the date hereof, and
keep in effect, a valid election under Code section 754.  The Managing Member
shall have the authority to make any and all other tax elections and other
decisions relating to tax matters for Federal, state and local purposes.

 

22

--------------------------------------------------------------------------------


 

Section 6.4                                    Fiscal Year.  The fiscal year of
the Company (the “Fiscal Year”) shall be the calendar year; provided, however,
that the last Fiscal Year of the Company shall end on the date on which the
Company is terminated.

 

Section 6.5                                    Tax Matters Partner.  For
purposes of Code section 6231(a)(7) as in effect prior to the enactment of the
Bipartisan Budget Act of 2015 and Code section 6223(a) as amended by the
Bipartisan Budget Act of 2015, the Company and each Member hereby designate
Station Corp. as the “tax matters partner” and the “partnership representative,”
respectively (collectively, the “Tax Matters Partner”).  The Managing Member may
remove or replace the Tax Matters Partner at any time and from time to time. 
The Tax Matters Partner is specifically directed and authorized to take whatever
steps may be necessary or desirable to perfect such designation, including
filing any forms or documents with the Internal Revenue Service and taking such
other action as may from time to time be required under the Regulations.  The
Company shall indemnify and reimburse, to the fullest extent permitted by law,
the Tax Matters Partner for all expenses (including legal and accounting fees)
incurred as Tax Matters Partner while acting in good faith pursuant to this
Section 6.5.

 

Section 6.6                                    Amended Returns.  In the event of
an adjustment by the Internal Revenue Service of any item of income, gain, loss,
deduction or credit of the Company for a taxable year of the Company beginning
after December 31, 2017 under Code section 6225(a) (a “Partnership Audit
Adjustment”) that results, or would with the passing of time result, in a final
assessment under Code section 6232, unless the Managing Member elects not to
apply the provisions of this Section 6.6, upon the receipt of an amended
Schedule K-1 from the Partnership (other than pursuant to Code section 6226),
each Member (and each former Member) agrees to file an amended return as
provided under Code section 6225(c)(2) taking into account all Partnership Audit
Adjustments allocated to such Member (or former Member) as proposed in the
Partnership Audit Adjustment (or, for the avoidance of doubt, as otherwise
allocated pursuant to this Agreement if not allocated in the Partnership Audit
Adjustment), and to pay the amount of any tax (including any interest and
penalties thereon) due with respect to such amended return in such a manner and
in such amount that the amount of any “imputed underpayment” of the Company,
within the meaning of Code section 6225(a)(1), otherwise resulting from the
Member’s (or former Member’s) allocable share of the Partnership Audit
Adjustment is determined without regard to the portion of the Partnership Audit
Adjustment taken into account by such Member (or former Member) on such amended
return.

 

ARTICLE 7. POWERS, RIGHTS AND DUTIES OF THE MEMBERS

 

Section 7.1                                    Limitations.  Other than as set
forth in this Agreement, the Members shall not participate in the management or
control of the Company’s business nor shall they transact any business for the
Company, nor shall they have the power to act for or bind the Company, said
powers being vested solely and exclusively in the Managing Member.  The Managing
Member shall constitute the “Manager” of the Company within the meaning of the
Act.  The Members shall have no interest in the properties or assets of the
Managing Member, or any equity therein, or in any proceeds of any sales thereof
(which sales shall not be restricted in any respect), by virtue of acquiring or
owning an Interest in the Company.

 

23

--------------------------------------------------------------------------------


 

Section 7.2                                    Liability.  Subject to the
provisions of the Act, no Member shall be liable for the repayment, satisfaction
or discharge of any Company liabilities in excess of the balance of such
Member’s Capital Account.  No Member shall be personally liable for the return
of any portion of the Capital Contributions (or any return thereon) of any other
Member.

 

Section 7.3                                    Priority.  Except as otherwise
provided in this Agreement, no Member shall have priority over any other Member
as to Company allocations or distributions.

 

Section 7.4                                    Member Standard of Care.  To the
fullest extent permitted by law, no Member other than the Managing Member, but
solely in its capacity as Managing Member, shall, in its capacity as a Member,
have any fiduciary or other duties to the Company or to any other Member, other
than any duties expressly set forth in this Agreement.  To the extent that any
Member, other than the Managing Member in its capacity as such, has any
liabilities or duties at law or in equity in its capacity as a Member, including
fiduciary duties or other standards of care, such liabilities and duties are
hereby expressly eliminated and disclaimed by the Company and the Members to the
fullest extent permitted by law.

 

ARTICLE 8. MANAGEMENT

 

Section 8.1                                    The Managing Member; Delegation
of Authority and Duties.

 

(a)                                 Authority of Managing Member.  Subject to
the provisions of this Agreement, the business, property and affairs of the
Company shall be managed under the sole, absolute and exclusive direction of the
Managing Member.  Without limiting the foregoing provisions of this
Section 8.1(a) and subject to the provisions of this Agreement, the Managing
Member shall have the sole power to manage or cause the management of the
Company, including, without limitation, the power and authority to effectuate
the sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of the Company (including, but not limited to,
the exercise or grant of any conversion, option, privilege or subscription right
or any other right available in connection with any assets at any time held by
the Company) or the merger, consolidation, reorganization or other combination
of the Company with or into another entity.

 

(b)                                 Other Members.  No Member who is not also a
Managing Member, in his or her or its capacity as such, shall participate in or
have any control over the business of the Company.  Except as expressly provided
herein, the Units, other Capital Stock in the Company, or the fact of a Member’s
admission as a member of the Company do not confer any rights upon the Members
to participate in the management of the affairs of the Company.  Except as
expressly provided herein, no Member other than the Managing Member shall have
any right to approve or otherwise consent to any matter involving the Company,
including with respect to any merger, consolidation, combination or conversion
of the Company, or any other matter that a Member might otherwise have the
ability to vote or consent with respect to under the Act, at law, in equity or
otherwise.  The conduct, control and management of the Company shall be vested
exclusively in the Managing Member.  In all matters relating to or arising out
of the conduct of the operation of the Company, the decision of the Managing
Member shall be the decision of the Company.  Except as required by law or by
separate agreement with the Company, no Member who is not also a Managing Member
(and acting in such capacity) shall take any part in the

 

24

--------------------------------------------------------------------------------


 

management or control of the operation or business of the Company in its
capacity as a Member, nor shall any Member who is not also a Managing Member
(and acting in such capacity) have any right, authority or power to act for or
on behalf of or bind the Company in his or her or its capacity as a Member in
any respect or assume any obligation or responsibility of the Company or of any
other Member.

 

(c)                                  Delegation by Managing Member.  The
Managing Member shall have the power and authority to delegate to one or more
other Persons the Managing Member’s rights and powers to manage and control the
business and affairs of the Company, including to delegate to agents and
employees of the Member or the Company, and to delegate by a management
agreement or another agreement with, or otherwise to, other Persons.  The
Managing Member may authorize any Person (including any Member or Officer of the
Company or the Managing Member) to enter into and perform any document on behalf
of the Company.

 

(d)                                 Fiduciary Obligations.  The Managing Member
shall owe the same fiduciary duties to the Members and the Company and, as
applicable, the creditors of the Company, as are owed by directors of a Delaware
corporation to such corporation and the stockholders and, as applicable, the
creditors of such corporation; provided, however, that the Managing Member shall
not be liable to the Company or the Members or such creditors for monetary
damages for breach of fiduciary duty as the Managing Member, except for
liability (A) for any breach of such member’s duty of loyalty to the Company or
the Members or such creditors, (B) for acts or omissions not in good faith or
which involve intentional misconduct or a knowing violation of law, (C) under
Section 174 of the General Corporation Law of the State of Delaware, or (D) for
any transaction from which such member derived any improper personal benefit. 
In furtherance of the foregoing, creditors of the Company shall have the express
right to bring claims directly or on behalf of the Company for breach of the
fiduciary duties of the Managing Member to the same extent such creditors would
have such right if the Company were a Delaware corporation (and if creditors of
a Delaware corporation would not have the right to bring any such claim, the
creditors of the Company will have no right to bring such claim against the
Company).

 

Section 8.2                                    Officers.

 

(a)                                 Designation and Appointment.  Subject to
applicable Gaming Laws, the Managing Member may, from time to time, employ and
retain Persons as may be necessary or appropriate for the conduct of the
Company’s business, including employees, agents and other Persons (any of whom
may be a Member) who may be designated as officers of the Company (each, an
“Officer” and, collectively, “Officers”), with such titles as and to the extent
authorized by the Managing Member.  Any number of offices may be held by the
same Person.  In its discretion, the Managing Member may choose not to fill any
office for any period as it may deem advisable.  Officers need not be residents
of the State of Delaware or Members.  Any Officers so designated shall have such
authority and perform such duties as the Managing Member may from time to time
delegate to them.  The Managing Member may assign titles to particular
Officers.  Each Officer shall hold office until his successor shall be duly
designated and shall qualify or until his death or until he shall resign or
shall have been removed in the manner hereinafter provided.  The salaries or
other compensation, if any, of the Officers of the

 

25

--------------------------------------------------------------------------------


 

Company shall be fixed from time to time by the Managing Member.  Designation of
an Officer shall not of itself create any contractual or employment rights.

 

(b)                                 Resignation and Removal.  Any Officer may
resign as such at any time.  Such resignation shall be made in writing and shall
take effect at the time specified therein, or if no time is specified, at the
time of its receipt by the Managing Member.  The acceptance of a resignation
shall not be necessary to make it effective, unless expressly so provided in the
resignation.  Any Officer may be removed as such, either with or without cause
at any time by the Managing Member.

 

(c)                                  Standard of Care.

 

(i)                                     The officers of the Company shall owe
the same fiduciary duties to the Members and the Company and, as applicable, the
creditors of the Company, as are owed by officers of a Delaware corporation to
such corporation and the stockholders and, as applicable, the creditors of such
corporation; provided, however, that an officer of the Company shall not be
personally liable to the Company or the Members or such creditors for monetary
damages for breach of fiduciary duty as an officer of the Company, except for
liability (A) subject to paragraph (ii) below, for any breach of such officer’s
duty of loyalty to the Company or the Members or such creditors, (B) for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of law, or (C) for any transaction from which such officer derived any
improper personal benefit.  In furtherance of the foregoing, creditors of the
Company shall have the express right to bring claims directly or on behalf of
the Company for breach of the fiduciary duties of the officers of the Company to
the same extent such creditors would have such right if the Company were a
Delaware corporation (and if creditors of a Delaware corporation would not have
the right to bring any such claim, the creditors of the Company will have no
right to bring such claim against the Company).

 

(ii)                                  Notwithstanding anything to the contrary
set forth in this Agreement, to the extent that officers of the Company have any
fiduciary or similar duties to the Company pursuant to the laws of the State of
Nevada or the State of Delaware, whether in law or in equity, that result solely
from the fact that such individual is an officer of the Company and that are
more expansive than those contemplated by this Section 8.4(c), such duties are
hereby modified to the extent permitted under the Act to those contemplated by
this Section 8.4(c).

 

Section 8.3                                    Duties of Officers.  The
Officers, in the performance of their duties as such, shall owe to the Company
duties of loyalty and due care of the type owed by officers of a Delaware
corporation pursuant to the laws of the State of Delaware.

 

Section 8.4                                    Existence and Good Standing.  The
Managing Member may take all action which may be necessary or appropriate
(i) for the continuation of the Company’s valid existence as a limited liability
company under the laws of the State of Delaware (and of each other jurisdiction
in which such existence is necessary to enable the Company to conduct the
business in which it is engaged) and (ii) for the maintenance, preservation and
operation of the business of the Company in accordance with the provisions of
this Agreement and applicable

 

26

--------------------------------------------------------------------------------


 

laws and regulations.  The Managing Member may file or cause to be filed for
recordation in the office of the appropriate authorities of the State of
Delaware, and in the proper office or offices in each other jurisdiction in
which the Company is formed or qualified, such certificates (including
certificates of limited liability companies and fictitious name certificates)
and other documents as are required by the applicable statutes, rules or
regulations of any such jurisdiction or as are required to reflect the identity
of the Members and the amounts of their respective capital contributions.

 

Section 8.5                                    Investment Company Act.  The
Managing Member shall use its best efforts to assure that the Company shall not
be subject to registration as an investment company pursuant to the Investment
Company Act of 1940, as amended.

 

Section 8.6                                    Indemnification of the Managing
Member, Officers and Agents.

 

(a)                                 The Company shall indemnify and hold
harmless the Managing Member and its Affiliates, and the former and current
officers, agents and employees of the Company, the Managing Member and each such
Affiliate (each, an “Indemnified Party”), from and against any loss, expense,
damage or injury suffered or sustained by them, by reason of any acts, omissions
or alleged acts or omissions arising out of their activities on behalf of the
Company or in furtherance of the interests of the Company, including any
judgment, award, settlement, reasonable attorneys’ fees and other costs or
expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim if the acts, omissions or alleged acts or omissions
upon which such actual or threatened action, proceeding or claims are based were
not a result of fraud, gross negligence or willful misconduct by such
Indemnified Party.  Any indemnification pursuant to this Section 8.6 shall only
be from the assets of the Company.

 

(b)                                 Expenses (including reasonable attorneys’
fees) incurred by an Indemnified Party in a civil or criminal action, suit or
proceeding shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding; provided that if an Indemnified Party is
advanced such expenses and it is later determined that such Indemnified Party
was not entitled to indemnification with respect to such action, suit or
proceeding, then such Indemnified Party shall reimburse the Company for such
advances.

 

(c)                                  No amendment, modification or deletion of
this Section 8.6 shall apply to or have any effect on the right of any
Indemnified Party to indemnification for or with respect to any acts or
omissions of such Indemnified Party occurring prior to such amendment,
modification or deletion.

 

Section 8.7                                    Certain Costs and Expenses.  The
Company shall (i) pay, or cause to be paid, all costs, fees, operating expenses
and other expenses of the Company (including the costs, fees and expenses of
attorneys, accountants or other professionals and the compensation of all
personnel providing services to the Company) incurred in pursuing and
conducting, or otherwise related to, the activities of the Company and (ii) to
the extent that such payments may be made in compliance with the terms of the
agreements governing the Company’s debt obligations and applicable law, the
Company shall pay or reimburse the Managing Member for (A) all costs, fees or
expenses incurred by the Managing Member in connection with the IPO, other than
the payment obligations of the Managing Member under the Tax Receivable

 

27

--------------------------------------------------------------------------------


 

Agreement and the income, franchise (except as provided in this Section 8.7) or
similar tax obligations of the Managing Member, and (B) all costs, fees or
expenses incurred by the Managing Member in connection with serving as the
Managing Member.  To the extent that the Managing Member determines in good
faith that such expenses are related to the business and affairs of the Company
or any of its subsidiaries (including expenses that relate to the business and
affairs of the Company or any of its subsidiaries and that also relate to other
activities of the Managing Member), the Managing Member may cause the Company to
pay or bear all expenses of the Managing Member, including costs of securities
offerings not borne directly by Members, compensation and meeting costs of the
board of directors of the Managing Member, costs relating to periodic reports to
stockholders of the Managing Member, litigation costs and damages arising from
litigation, accounting and legal costs incurred by the Managing Member and
franchise taxes arising from the existing or business activities of the Managing
Member, provided that the Company shall not pay or bear any income or similar
tax obligations of the Managing Member.

 

ARTICLE 9. TRANSFERS OF INTEREST BY MEMBERS

 

Section 9.1                                    Restrictions on Transfers of
Interests by Members.  No Member may sell, assign, pledge or in any manner
dispose of or create or suffer the creation of a security interest in or any
encumbrance (it being agreed that no provision under the Exchange Agreement
shall constitute an encumbrance for purposes hereof) on all or a portion of its
Interest in the Company (the commission of any such act being referred to as a
“Transfer,” any person who effects a Transfer being referred to as a
“Transferor” and any person to whom a Transfer is effected being referred to as
a “Transferee”) except in accordance with the terms and conditions set forth in
this Article 9.  No Transfer of an Interest in the Company shall be effective
until such time as all requirements of this Article 9 in respect thereof have
been satisfied and, if consents, approvals or waivers are required under this
Agreement by the Managing Member, all of the same shall have been confirmed in
writing by the Managing Member.  Any Transfer or purported Transfer of an
Interest in the Company not made in accordance with this Agreement (a “Void
Transfer”) shall be null and void and of no force or effect whatsoever.  Any
amounts otherwise distributable under Article 5 or Article 10 in respect of an
Interest in the Company that has been the subject of a Void Transfer may be
withheld by the Company until the Void Transfer has been rescinded, whereupon
the amount withheld (after reduction by any damages suffered by the Company
attributable to such Void Transfer) shall be distributed without interest to the
rightful holder of such Interest.

 

Section 9.2                                    Transfer of Interest of Members.

 

(a)                                 A Member may not Transfer all or any portion
of its Interest in the Company to any Person without the consent of the Managing
Member (which consent shall not be unreasonably withheld, conditioned or
delayed); provided that, subject to Section 9.3, a Member may, without the
consent of the Managing Member or any other Member, Transfer all or a portion of
its Interest in the Company (i) to one or more of its Permitted Transferees or
(ii) pursuant to the Exchange Agreement.

 

(b)                                 The Transferee of a Member’s Interest in the
Company may be admitted to the Company as a Substituted Member upon the prior
written consent of the Managing

 

28

--------------------------------------------------------------------------------


 

Member (which consent shall not be unreasonably withheld, conditioned or
delayed).  Unless a Transferee of a Member’s Interest in the Company is admitted
as a Substituted Member under this Section 9.2(b), it shall have none of the
powers of a Member hereunder and shall have only such rights of an assignee
under the Act as are consistent with this Agreement.  No Transferee of a
Member’s Interest shall become a Substituted Member unless such Transfer shall
be made in compliance with Sections 9.2(a) and 9.3.

 

(c)                                  Upon the Transfer of the entire Interest in
the Company of a Member and effective upon the admission of its Transferee as a
Member, the Transferor shall be deemed to have withdrawn from the Company as a
Member.

 

(d)                                 Upon the death, dissolution, resignation or
withdrawal in contravention of Section 12.1, or the bankruptcy of a Member (the
“Withdrawing Member”), the Company shall have the right to treat such Member’s
successor(s)-in-interest as assignee(s) of such Member’s Interest in the
Company, with none of the powers of a Member hereunder and with only such rights
of an assignee under the Act as are consistent with this Agreement.  For
purposes of this Section 9.2(d), if a Withdrawing Member’s Interest in the
Company is held by more than one Person (for purposes of this clause (d), the
“Assignees”), the Assignees shall appoint one Person with full authority to
accept notices and distributions with respect to such Interest in the Company on
behalf of the Assignees and to bind them with respect to all matters in
connection with the Company or this Agreement.

 

(e)                                  Upon request of the Company, each Member
agrees to provide to the Company information regarding its adjusted tax basis in
its Interests along with documentation substantiating such amount, and any other
information, documentation and certification necessary for the Company to comply
with Code section 743 and the Regulations thereunder.

 

(f)                                   The Company shall reflect each Transfer
and admission of a Member authorized under this Article 9 by amending the
Schedule of Members maintained pursuant to Section 3.1.

 

(g)                                  To the extent that any Units are
Transferred in accordance with this Article 9 by any Member (other than the
Managing Member), the Transferor shall Transfer to the Transferee an equal
number of shares of Class B Common Stock.  No Member (other than the Managing
Member) shall Transfer any such shares except to a Transferee of an equal number
of Units pursuant to a Transfer made in accordance with this Article 9.

 

Section 9.3                                    Further Requirements.  In
addition to the other requirements of Section 9.2, and unless waived in whole or
in part by the Managing Member, no Transfer of all or any portion of an Interest
in the Company may be made unless the following conditions are met:

 

(a)                                 The Transferor or Transferee shall have paid
all reasonable costs and expenses, including attorneys’ fees and disbursements
and the cost of the preparation, filing and publishing of any joinder or
amendment to this Agreement or the Certificate, incurred by the Company in
connection with the Transfer;

 

29

--------------------------------------------------------------------------------


 

(b)                                 The Transferor shall have delivered to the
Company a fully executed copy of all documents relating to the Transfer,
executed by both the Transferor and the Transferee, and the agreement of the
Transferee in writing and otherwise in form and substance reasonably acceptable
to the Managing Member to:

 

(i)                                     be bound by the terms imposed upon such
Transfer by the terms of this Agreement; and

 

(ii)                                  assume all obligations of the Transferor
under this Agreement relating to the Interest in the Company that is the subject
of such Transfer;

 

(c)                                  The Managing Member shall have been
reasonably satisfied, including, at its option, having received an opinion of
counsel to the Company reasonably acceptable to the Managing Member, that:

 

(i)                                     the Transfer will not cause the Company
to be treated as an association taxable as a corporation for Federal income tax
purposes;

 

(ii)                                  the Transfer will not cause the Company to
be treated as a “publicly traded partnership” within the meaning of Code
section 7704;

 

(iii)                               any such Transfer that does not constitute
an exchange pursuant to the Exchange Agreement will not cause a termination of
the Company under Code Section 708; and

 

(iv)                              the Transfer does not require registration
under the Securities Act or any rules or regulations thereunder.

 

Any waivers from the Managing Member under this Section 9.3 shall be given or
denied as reasonably determined by the Managing Member.

 

Section 9.4                                    Exchange.

 

(a)                                 Each Member, other than Station Corp., that
is not party to the Exchange Agreement shall be entitled to exchange Units and
shares of Class B Common Stock on the terms and conditions set forth in the
Exchange Agreement as if such Member were party thereto.

 

(b)                                 The Managing Member may require all Members
(other than the Managing Member) holding Units to exchange all such Units and
shares of Class B Common Stock held by them subject to the terms and conditions
of the Exchange Agreement or, if such Member is not a party to the Exchange
Agreement, on terms substantially similar to the Exchange Agreement, in
connection with a Change of Control.

 

Section 9.5                                    Consequences of Transfers
Generally.

 

(a)                                 In the event of any Transfer or Transfers
permitted under this Article 9, the Transferor and the Interest in the Company
that is the subject of such Transfer shall remain subject to this Agreement, and
the Transferee shall hold such Interest in the Company subject to

 

30

--------------------------------------------------------------------------------


 

all unperformed obligations of the Transferor.  Any successor or Transferee
hereunder shall be subject to and bound by this Agreement as if originally a
party to this Agreement.

 

(b)                                 Unless a Transferee of a Member’s Interest
becomes a Substituted Member, such Transferee shall have no right to obtain or
require any information or account of Company transactions, or to inspect the
Company’s books or to exercise any rights of approval reserved only to admitted
Members of the Company with respect to Company matters.  Such a Transfer shall,
subject to the last sentence of Section 9.1, merely entitle the Transferee to
receive the share of distributions, Net Income, Net Loss and items of income,
gain, deduction and loss to which the Transferor otherwise would have been
entitled.  Each Member agrees that such Member will, upon request of the
Managing Member, execute such certificates or other documents and perform such
acts as the Managing Member deems appropriate after a Transfer of such Member’s
Interest in the Company (whether or not the Transferee becomes a Substituted
Member) to preserve the limited liability of the Members under the laws of the
jurisdictions in which the Company is doing business.

 

(c)                                  The Transfer of a Member’s Interest in the
Company and the admission of a Substituted Member shall not be cause for
dissolution of the Company.

 

Section 9.6                                    Capital Account; Percentage
Interest.  Any Transferee of a Member under this Article 9 shall, subject to the
last sentence of Section 9.1, succeed to the portion of the Capital Account and
Percentage Interest so Transferred to such Transferee.

 

Section 9.7                                    Additional Filings.  Upon the
admission of a Substituted Member under Section 9.2, the Company shall cause to
be executed, filed and recorded with the appropriate governmental agencies such
documents (including amendments to this Agreement) as are required to accomplish
such substitution.

 

ARTICLE 10. REGISTRATION RIGHTS

 

Section 10.1                             Demand Registrations.

 

(a)                                 Timing of Demand Registrations.  Subject to
the obligations of Station Corp. and the Company under Section 5(h) of the
Underwriting Agreement dated on or about the date hereof and applicable Gaming
Laws, any Major Holder, acting alone or jointly with other Major Holders (the
“Exercising Holders”), may request registration under the Securities Act (a
“Demand Registration”) of the offer and sale of all or any portion of such Major
Holders’ Registrable Securities on Form S-1 or any similar long-form
registration (a “Long-Form Registration”) or, if available, on Form S-3 or any
similar short-form registration (a “Short-Form Registration”) or pursuant to a
Shelf Takedown Prospectus Supplement.

 

(b)                                 Numbers and Allocation of Demand
Registrations.

 

(i)                                     Long-Form Registrations.  Each of the
Fertitta Majority Holder and the DB Majority Holder shall be entitled to request
three Long-Form Registrations pursuant to this Section 10.1.

 

31

--------------------------------------------------------------------------------


 

(ii)                                  Short-Form Registrations.  The Major
Holders shall be entitled to request an unlimited number of
Short-Form Registrations and Shelf Takedown Prospectus Supplements pursuant to
this Section 10.1.  Demand Registrations will be Short-Form Registrations
whenever Station Corp. is permitted to use any applicable short form and Shelf
Takedown Prospectus Supplements whenever Station Corp. has a Shelf Registration
Statement filed pursuant to Section 10.1(e) that is effective.

 

(c)                                  Participation.  Within five (5) days of the
receipt of any request for a Demand Registration (including any Shelf Takedown
Prospectus Supplement with respect to an underwritten offering), Station Corp.
shall give written notice of such request to all Holders.  Subject to the
provisions of this Section 10.1 (including Section 10.1(d)), Station Corp. shall
include in such Demand Registration all Registrable Securities that the Holders
request to be registered in a written request from such Holders received by
Station Corp. within (x) five (5) days following the mailing of Station Corp.’s
notice pursuant to this Section 10.1(c) with respect to any Shelf Takedown
Prospectus Supplement with respect to an underwritten offering and (y) thirty
(30) days of the mailing of Station Corp.’s notice pursuant to this
Section 10.1(c) with respect to any other registration.  Subject to
Section 10.1(d), Station Corp. may include in such Demand Registration
securities for sale for its own account or for the account of other security
holders.  Notwithstanding the foregoing, Station Corp. shall not be required
under this Section 10.1(c) to include any Holder’s Registrable Securities in any
underwritten offering made pursuant to this Section 10.1(c) unless such Holder
accepts the terms of the underwriting as agreed upon between the Major Holders
and the underwriters selected by them and enters into an underwriting agreement
in customary form with an underwriter or underwriters selected by the Major
Holders.

 

(d)                                 Priority on Demand Registrations.  Station
Corp. shall not include in any Demand Registration any securities which are not
Registrable Securities of a Holder without the prior written consent of the
Exercising Holder(s).  If a Demand Registration is an underwritten offering and
the managing underwriters advise Station Corp. in writing that in their opinion
the number of Registrable Securities and, if permitted hereunder, other
securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, which can be sold in an
orderly manner in such offering within a price range acceptable to the
Exercising Holder(s), Station Corp. shall include in such Demand Registration
(i) first, the Registrable Securities of the Holders on a pro rata basis based
on the number of Registrable Securities requested to be included by such Holders
in such Demand Registration; (ii) second, shares of Class A Common Stock or
other shares of capital stock proposed to be sold by Station Corp.; and
(iii) third, if permitted hereunder, any other securities requested to be
included in such Demand Registration which securities, in the opinion of such
underwriters, can be sold in an orderly manner within the price range of such
offering; provided, that, in the event the Holders are not permitted as a result
of such underwriter’s advice to include at least 90% of the Registrable
Securities requested to be included in such registration by such Holders, then
such request and related registration shall not count towards the number of
Demand Registrations which the Major Holders are entitled to request pursuant to
Section 10.1(b).

 

(e)                                  Shelf Registration.  (i) As promptly as
practicable following the expiration of the period set forth in Section 5(h) of
the Underwriting Agreement, and provided that the Company is then eligible to
file a registration statement in accordance with Rule 415

 

32

--------------------------------------------------------------------------------


 

under the Securities Act or any similar rule that may be adopted by the SEC (a
“Shelf Registration Statement”), the Company shall file a Shelf Registration
Statement registering the sale of all Registrable Securities of each Holder with
respect to which the Company receives a written request for inclusion therein
(together with all duly completed and executed questionnaires and other
documents reasonably requested by the Company and necessary to enable it to
include such Holder as a selling stockholder) within thirty (30) days after the
date that the Company delivers notice to each Holder of Registrable Securities
of its intention to file such Shelf Registration Statement, which notice the
Company shall deliver no less than thirty (30) days prior to the expiration of
the period set forth in Section 5(h) of the Underwriting Agreement.  The Company
shall use its best efforts to have such Shelf Registration Statement declared
effective by the SEC as soon as practicable thereafter and shall,
notwithstanding Sections 10.4(a) and 10.4(k), keep such Shelf Registration
Statement continuously effective (and supplemented and amended as required by
the provisions of Section 10.4) to the extent necessary to ensure that it is
available for resales of Registrable Securities included in such registration,
and to ensure that it conforms with the requirements of this Agreement, the
Securities Act and the policies, rules and regulations of the SEC as announced
from time to time, from the effective date of such Shelf Registration Statement
until the earlier of (i) the date all Registrable Securities covered by such
Shelf Registration Statement have been sold in the manner set forth and as
contemplated in such Shelf Registration Statement and (ii) the Registrable
Securities held by the Major Holders have been sold pursuant to Rule 144 of the
Securities Act.

 

(ii)  Subject to the provisions of Section 10.1(f), the Major Holders may, at
any time and from time to time, request in writing (which request shall specify
the Registrable Securities intended to be disposed of by such Major Holders and
the intended method of distribution thereof) to sell pursuant to a prospectus
supplement (a “Shelf Takedown Prospectus Supplement”) Registrable Securities of
such Major Holders available for sale pursuant to such Shelf Registration
Statement.  The Company shall use its commercially reasonable efforts to, not
later than the seventh (7th) Business Day after the receipt of the initial
request to file a Shelf Takedown Prospectus Supplement from the applicable Major
Holder, cause to be filed the Shelf Takedown Prospectus Supplement.

 

(iii)  Notwithstanding the foregoing, the Company may, for valid business
reasons, including that the continued use of the Shelf Registration Statement or
Shelf Takedown Prospectus Supplement at any time would require Station Corp. to
make an Adverse Disclosure, notify Holders that the Shelf Registration Statement
or any Prospectus included therein, including a Shelf Takedown Prospectus
Supplement, is not effective or useable for offers or resales of Registrable
Securities; provided, however, that Station Corp. shall not be permitted to
exercise such a suspension in the event of an Adverse Disclosure (i) more than
two times during any twelve (12)-month period, or (ii) for a period exceeding
forty-five (45) days on any one occasion.  Each Holder agrees that upon receipt
of any such notice pursuant to this Section 10.1(e)(iii), it will discontinue
use of the Prospectus contained in the Shelf Registration Statement until
receipt of copies of the amended Prospectus relating thereto or until advised in
writing by the Company that the use of the Prospectus may be resumed.

 

(f)                                   Restrictions on Demand Registrations. 
Station Corp. shall not be obligated to effect any Demand Registration pursuant
to this Section 10.1 (including filing a

 

33

--------------------------------------------------------------------------------


 

Registration Statement or any Shelf Takedown Prospectus Supplement) within three
months after the effective date of a previous Demand Registration or Shelf
Takedown Prospectus Supplement pursuant to this Section 10.1 or a previous
registration under which the Holders had piggyback rights pursuant to
Section 10.2 hereof (irrespective of whether such rights were exercised). 
Station Corp. may postpone for up to two months the filing or the effectiveness
of a Registration Statement for a Demand Registration (including any Shelf
Takedown Prospectus Supplement) if, based on the good-faith judgment of Station
Corp.’s Board of Directors (after consultation with its legal and financial
advisors), such Demand Registration would reasonably be expected to have a
material adverse effect on any proposal or plan by Station Corp. or any of its
subsidiaries to engage in any acquisition of assets (other than in the ordinary
course of business) or any merger, consolidation, tender offer, reorganization,
joint venture or other transaction material to the business of Station Corp., as
determined by the Board of Directors of Station Corp. in its good-faith
reasonable judgment (an “Adverse Disclosure”); provided, that in such event, the
Exercising Holders(s) initially requesting such Demand Registration shall be
entitled to withdraw such request and, if such request is withdrawn, such
Exercising Holder(s) shall retain their rights pursuant to this Section 10.1 as
if the request for such Demand Registration was not made and any related
registration shall not count as one of the permitted Demand Registrations of the
Major Holders under this Section 10.1 and Station Corp. shall pay all
Registration Expenses in connection with such registration; provided, further,
that, following the postponement of a filing or the effectiveness of a
Registration Statement pursuant to this sentence (whether or not the request for
the applicable Demand Registration is subsequently withdrawn), Station Corp. may
not, in the same calendar year, postpone the filing or effectiveness of any
other Registration Statement under this sentence other than in respect of any
requests for Demand Registrations made within two months of the initial request
that was subject to the postponement.  Station Corp. shall provide written
notice to the Holders of (x) any postponement or withdrawal of the filing or
effectiveness of a Registration Statement pursuant to this Section 10.1(f),
(y) Station Corp.’s decision to file or seek effectiveness of such Registration
Statement following such withdrawal or postponement and (z) the effectiveness of
such Registration Statement.

 

(g)                                  Selection of Underwriters.  The Major
Holders participating in any underwritten offering pursuant to this Section 10.1
shall collectively select the managing underwriter or underwriters to administer
the corresponding offering with the consent of the Company, which shall not be
unreasonably withheld.

 

Section 10.2                             Piggyback Registrations.

 

(a)                                 Piggyback Rights.  If (but without any
obligation to do so) Station Corp. proposes to register, whether or not for its
own account, any Capital Stock in Station Corp. in connection with the public
offering for cash of such securities (but excluding any (i) registration made
pursuant to Section 10.1, (ii) registration relating solely to the sale of
securities to participants in a Company sponsored benefit plan on Form S-1 or
Form S-8 under the Securities Act or similar forms that may be promulgated under
the Securities Act in the future and (iii) registration relating to a corporate
reorganization, acquisition or other transaction under Rule 145 of the
Securities Act on Form S-4 under the Securities Act or similar forms that may be
promulgated under the Securities Act in the future), Station Corp. shall, at
such time, promptly give each Holder written notice of such registration.  Upon
the written request of each Holder

 

34

--------------------------------------------------------------------------------


 

given in writing to Station Corp. within fifteen (15) days after receipt of such
notice by Station Corp., Station Corp. shall, subject to the provisions of this
Section 10.2, include in the Registration Statement all of the Registrable
Securities that each such Holder has requested to be registered.

 

(b)                                 Right to Terminate Registration.  Station
Corp. shall have the right to terminate or withdraw any registration initiated
by it under this Section 10.2 prior to the effectiveness of such registration
and the commencement of the public offer of the securities covered by such
registration whether or not any Holder has elected to include securities in such
registration.  The expenses of such withdrawn registration shall be borne by
Station Corp. in accordance with Section 10.5 hereof.  Any such withdrawal shall
be without prejudice to the rights of any Holder to request that a registration
be effected under Section 10.1 or to be included in subsequent registrations
under Section 10.2(a).

 

(c)                                  Underwriting Requirements.  In connection
with any offering involving an underwriting of shares of common stock for the
benefit of Station Corp. or any security holder of Station Corp., Station Corp.
shall not be required under this Section 10.2 to include any of the Holders’
Registrable Securities in such underwriting pursuant to this Section 10.2 unless
they accept the terms of the underwriting as agreed upon between Station Corp.
and the underwriters selected by it and enter into an underwriting agreement in
customary form with an underwriter or underwriters selected by Station Corp. 
Notwithstanding any other provision of this Section 10.2, if the managing
underwriters with respect to the proposed offering advise Station Corp. in
writing that in their opinion the number of securities requested to be included
in such registration exceeds the number of securities which can be sold in such
offering without being likely to have a material adverse effect on the offering
of securities as then contemplated (including a material adverse effect on the
price at which it is proposed to sell the securities), then Station Corp. shall
so advise all holders of securities that would otherwise be included in such
registration, and the number of shares that may be included in the registration
shall be allocated:  (i) first, to securities being sold for the account of
Station Corp., (ii) second, pro rata among the Holders electing to participate
in such registration in accordance with this Section 10.2 according to the total
amount of Registrable Securities requested to be included in such registration,
and (iii) last, pro rata among the other selling security holders of Station
Corp. according to the total amount of securities requested to be included in
such registration.

 

(d)                                 Selection of Underwriters.  Station Corp.
shall have the right to select the managing underwriter or underwriters to
administer any offering pursuant to this Section 10.2.

 

Section 10.3                             [Reserved.]

 

Section 10.4                             Obligations of Station Corp.  Whenever
required under this Article 5 to effect the registration of any Registrable
Securities, Station Corp. shall, as expeditiously as reasonably possible:

 

(a)                                 prepare and file with the SEC a Registration
Statement with respect to such Registrable Securities and use its best efforts
to cause such Registration Statement to become effective, and, subject to
Section 10.1(e), keep such Registration Statement effective for

 

35

--------------------------------------------------------------------------------


 

a period of up to one hundred eighty (180) days or, if earlier, until the
distribution contemplated in the Registration Statement has been completed;

 

(b)                                 prepare and file with the SEC such
amendments and supplements to such Registration Statement and the prospectus
used in connection with such registration as may be necessary to comply with the
provisions of the Securities Act with respect to disposition of all securities
covered by such Registration Statement for the period set forth in
paragraph (a) above or Section 10.1(e), as applicable;

 

(c)                                  furnish to each selling Holder and their
counsel selected in accordance with Section 10.6 copies of all documents
proposed to be filed with the SEC in connection with such registration, which
documents will be provided to such counsel and each selling Holder prior to the
filing thereof;

 

(d)                                 furnish to the selling Holders, without
charge, such number of (i) conformed copies of the Registration Statement and of
each amendment or supplement thereto (in each case including all exhibits and
documents filed therewith), and (ii) copies of the prospectus included in such
Registration Statement, including each preliminary prospectus and any summary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents, in each case, as they may reasonably request in order to
facilitate the disposition of Registrable Securities held by them in accordance
with the intended method or methods of such disposition;

 

(e)                                  in the event of any underwritten public
offering, enter into and perform its obligations under an underwriting agreement
or placement agreement, as applicable, in usual and customary form, with the
managing underwriters or placement agent, as applicable, of such offering and
enter into such other agreements and take such other actions in order to
expedite or facilitate the disposition of such Registrable Securities, including
preparing for, and participating in, “road shows” and all other customary
selling efforts, all as the underwriters reasonably request;

 

(f)                                   notify each selling Holder covered by such
Registration Statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the issuance or, to
its knowledge, threatened issuance of any stop order by the SEC in respect of
such Registration Statement (and use every reasonable effort to prevent the
entry of such stop order or obtain the lifting of any such stop order at the
earliest possible moment), (ii) any period when the Registration Statement
ceases to be effective, or (iii) the happening of any event as a result of which
the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and, as promptly
as is practicable, prepare and furnish to such selling Holder a reasonable
number of copies of any supplement to or amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

 

36

--------------------------------------------------------------------------------


 

(g)           cause all such Registrable Securities registered hereunder to be
listed on each securities exchange or any automated quotation system on which
similar securities issued by Station Corp. are then listed or, if not so listed,
use its commercially reasonable efforts to cause such Registrable Securities
registered hereunder to be listed on a securities exchange or any automated
quotation system selected by the Board of Directors;

 

(h)           enter into reasonable “lock-up” agreements restricting Station
Corp.’s right to issue or sell the Equity Securities or any rights or derivative
contracts with respect thereto for a period not to exceed one hundred eighty
(180) days from the effective date of the Registration Statement relating to the
IPO, plus any applicable extension of such period as may be provided for in a
customary “booster shot” provision provided for in such lock-up agreement, which
extends such time period under certain circumstances; provided, that for any
subsequent underwritten offerings, the lock-up period shall be reduced to be a
maximum of ninety (90) days, plus any applicable extension of such period as may
be provided for in a customary “booster shot” provision provided for in such
lock-up agreement, which extends such time period under certain circumstances;

 

(i)            provide a transfer agent and registrar for all Registrable
Securities registered pursuant hereto and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

 

(j)            use its best efforts to register and qualify the securities
covered by such Registration Statement under such other securities or blue sky
laws of such jurisdictions in the United States as shall be reasonably requested
by the selling Holders and such other jurisdictions as shall be reasonably
requested by the managing underwriters (or obtain an exemption from registration
or qualification under such laws) and do any and all other acts and things which
may be necessary or advisable to enable such selling Holders to consummate the
disposition of the Registrable Securities in such jurisdictions in accordance
with the intended method or methods of distribution thereof; provided, however,
that Station Corp. shall not be required in connection therewith or as a
condition thereto to qualify to do business, where not otherwise required, or to
file a general consent to service of process or become subject to taxation in
any such states or jurisdictions;

 

(k)           use its best efforts to cause all Registrable Securities covered
by such Registration Statement to be registered with or approved by such other
Governmental Authorities, including the Gaming Authorities, as may be necessary
by virtue of the business and operations of Station Corp. and its subsidiaries
to enable each selling Holder thereof to consummate the disposition of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof;

 

(l)            otherwise use its best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement of Station Corp. (in form
complying with the provisions of Rule 158 under the Securities Act) covering,
subject to Section 10.1(e), the period of at least 12 months, but not more than
18 months, beginning with the first month after the effective date of the
Registration Statement;

 

37

--------------------------------------------------------------------------------


 

(m)          use its best efforts to take all other reasonable and customary
steps typically taken by issuers to effect the registration and disposition of
such Registrable Securities as contemplated hereby;

 

(n)           during the period of time referred to in Section 10.4(a) above,
use its commercially reasonable efforts to avoid the issuance of, or if issued,
to obtain the withdrawal of, any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspending the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as promptly as practicable;

 

(o)           enter into customary agreements and take all other action in
connection therewith in order to expedite or facilitate the distribution of the
Registrable Securities included in such Registration Statement;

 

(p)           in connection with any sale or transfer of the Registrable
Securities (whether or not pursuant to a Registration Statement) that will
result in the securities being delivered no longer constituting Registrable
Securities, cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing the Registrable Securities to be sold,
which certificates shall not bear any transfer restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as the Holders may request at least three Business Days prior to any
sale of the Registrable Securities;

 

(q)           in connection with any underwritten offering, use its best efforts
to obtain a “comfort” letter from the independent public accountants for Station
Corp. and any acquisition target of Station Corp. whose financial statements are
required to be included or incorporated by reference in any Registration
Statement, in form and substance customarily given by independent certified
public accountants in an underwritten public offering, addressed to the
underwriters, if any, and to the Holders of the Registrable Securities being
sold pursuant to each Registration Statement;

 

(r)            execute and deliver all instruments and documents (including  an
underwriting agreement or placement agent agreement, as applicable in customary
form) and take such other actions and obtain such certificates and opinions as
sellers of the Registrable Securities being sold reasonably request in order to
effect a public offering of such Registrable Securities and in such connection,
if the offering is an underwritten offering, (i) make such representations and
warranties to the holders of such Registrable Securities and the underwriters,
if any, with respect to the business of Station Corp. and its subsidiaries, and
the Registration Statement and documents, if any, incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings, and, if true, confirm the
same if and when requested, and (ii) use its reasonable best efforts to furnish
to the selling holders and underwriters of such Registrable Securities opinions
and negative assurance letters of counsel to Station Corp. and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters, if any ), covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such counsel and any such
underwriters; and

 

38

--------------------------------------------------------------------------------


 

(s)            upon reasonable request by a Holder, Station Corp. shall file an
amendment to any applicable Registration Statement (or Prospectus supplement, as
applicable), to name additional Holders of Registrable Securities or otherwise
update the information provided by any such Holder in connection with such
Holder’s disposition of Registrable Securities.

 

Section 10.5          Obligations of Holder.

 

(a)           Information from Holder.  It shall be a condition precedent to the
obligations of Station Corp. to take any action pursuant to this Article 10 with
respect to the Registrable Securities of any selling Holder that such Holder
shall, within ten (10) Business Days of a request by Station Corp., furnish to
Station Corp. such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as shall be
reasonably required by Station Corp. to effect the registration of such Holder’s
Registrable Securities.

 

(b)           Participation in Underwritten Registrations.  No Holder may
participate in any registration hereunder which is underwritten unless such
Holder (a) agrees to sell such Holder’s securities on the basis provided in any
customary underwriting arrangements approved by the Person(s) entitled hereunder
to approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements.

 

(c)           Each Holder shall enter into reasonable “lock-up” agreements
restricting such Holder’s right to transfer the Equity Securities or any rights
or derivative contracts with respect thereto for a period not to exceed one
hundred eighty (180) days from the effective date of the Registration Statement
relating to the IPO, plus any applicable extension of such period as may be
provided for in a customary “booster shot” provision provided for in such
lock-up agreement, which extends such time period under certain circumstances;
provided, that for any subsequent offerings, the lock-up period shall be reduced
to be a maximum of ninety (90) days, plus any applicable extension of such
period as may be provided for in a customary “booster shot” provision provided
for in such lock-up agreement, which extends such time period under certain
circumstances.

 

Section 10.6          Expenses of Registration.  All expenses (other than
underwriting discounts and commissions) incurred in connection with
registrations pursuant to Sections 10.1 and 10.2, including all registration,
filing and qualification fees, printers’ and accounting fees, fees and
disbursements of counsel for Station Corp., all independent certified public
accountants, underwriters (excluding discounts and commissions) and other
Persons retained by Station Corp. and the reasonable fees and disbursements of
one counsel for the selling Holders selected by Holders holding a majority of
the Registrable Securities being sold in such offering included in such
registration (collectively, “Registration Expenses”), shall be borne by Station
Corp.; provided that, in the event that both a Fertitta Major Holder and a DB
Major Holder participates in an offering, each of them shall be entitled to
separate counsel, whose reasonable fees and disbursements shall be borne by
Station Corp.; provided, further, that the selection of such counsel shall be
subject to the consent of Station Corp., not to be unreasonably withheld,
conditioned or delayed.

 

39

--------------------------------------------------------------------------------


 

Section 10.7          Indemnification.  In the event any Registrable Securities
are included in a Registration Statement under this Article 10:

 

(a)           To the fullest extent permitted by law, Station Corp. will
indemnify and hold harmless each Holder, the partners, members, managers,
officers and directors of each Holder, each Observer, any underwriter (as
defined in the Securities Act) for such Holder and each Person, if any, who
controls such Holder or underwriter, within the meaning of the Securities Act or
the Exchange Act, against any losses, claims, damages, expenses or liabilities
(joint or several) (or actions, proceedings or settlements in respect thereof),
to which they may become subject under the Securities Act, the Exchange Act or
other federal, state or foreign securities laws, or common law, insofar as such
losses, claims, damages, expenses or liabilities (or actions proceeding or
settlements in respect thereof) arise out of or are based upon any of the
following statements, omissions or violations (collectively, a “Violation”) by
Station Corp.:  (i) any untrue statement or alleged untrue statement of a
material fact contained in such Registration Statement, including any
preliminary prospectus or final prospectus (or similar offering documents)
contained therein or any amendments or supplements thereto, or any other
document required in connection therewith or any qualification or compliance
associated therewith; (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation of the
Securities Act, the Exchange Act, any state or foreign securities laws or any
rule or regulation promulgated under the Securities Act, the Exchange Act or
other federal, state or foreign securities laws or common law; and Station Corp.
will reimburse each such indemnified party for any legal or other expenses
reasonably incurred by them in connection with investigating or defending or
settling any such loss, claim, damage, liability or action as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 10.7(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of Station Corp. (which consent shall not be unreasonably withheld,
delayed or conditioned), nor shall Station Corp. be liable in any such case for
any such loss, claim, damage, liability or action to the extent that it arises
out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, underwriter or controlling Person.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Person seeking indemnity and shall survive the
transfer of such securities by any such Person.

 

(b)           To the extent permitted by law, each selling Holder, on a several
and not joint basis, will indemnify and hold harmless Station Corp., each of its
directors, each of its officers who signed the Registration Statement, each
Person, if any, who controls Station Corp. within the meaning of the Securities
Act, and any underwriter against any losses, claims, damages, expenses or
liabilities (joint or several) (or actions, proceedings or settlements in
respect thereof) to which any of the foregoing Persons may become subject, under
the Securities Act, the Exchange Act or other federal, state or foreign
securities laws, or common law, insofar as such losses, claims, damages or
liabilities (or actions proceedings or settlements in respect thereto) arise out
of or are based upon any Violation (but excluding clause (iii) of the definition
thereof), in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Holder expressly for use in connection with such registration;
and each such Holder will reimburse any Person intended to

 

40

--------------------------------------------------------------------------------


 

be indemnified pursuant to this Section 10.7(b) for any legal or other expenses
reasonably incurred by such Person in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 10.7(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of such Holder (which consent shall
not be unreasonably withheld, delayed or conditioned); provided, further that in
no event shall any indemnity under this Section 10.7(b) exceed the net proceeds
from the offering received by such Holder.

 

(c)           Promptly after receipt by an indemnified party under this
Section 10.7 of written notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 10.7, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties that may be represented without
conflict, together with one local counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if materially prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 10.7 only to the extent of such material prejudice, but the
omission to so deliver written notice to the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Section 10.7.  No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act by or on behalf of an indemnified party,
(iii) does not include any undertaking or obligation to act or to refrain from
acting by the indemnified party and (iv) is for monetary damages only.

 

(d)           If the indemnification provided for in this Section 10.7 is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage or expense referred to
herein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of and,
except as to Station Corp. where Station Corp. does not participate in the
offering, the relative benefits received by the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions that resulted in such loss, liability, claim, damage or expense, as
well as any other relevant equitable considerations; provided, that no Person
guilty of fraud shall be entitled to contribution.  The relative fault of the
indemnifying party and of the indemnified party

 

41

--------------------------------------------------------------------------------


 

shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission. 
The relative benefits received by the indemnifying party and the indemnified
party shall be determined by reference to the net proceeds and underwriting
discounts and commissions from the offering received by each such party.  In no
event shall any contribution of any Holder under this Section 10.7(d) exceed the
net proceeds from the offering received by such Holder, less any amounts paid
under Section 10.7(b).

 

(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into by Station Corp. and a Holder in connection with an underwritten
public offering are in conflict with the foregoing provisions, the provisions in
the underwriting agreement shall control with respect to Station Corp. and such
Holder.

 

(f)            The obligations of Station Corp. and Holders under this
Section 10.7 shall survive the completion of any offering of Registrable
Securities in a Registration Statement under this Article 10and the termination
of this Agreement.

 

(g)           The obligations of the parties under this Section 10.7 shall be in
addition to any liability which any party may otherwise have to any other party.

 

Section 10.8          Survival of Obligations.  The obligations of Station Corp.
pursuant to this Article 10 shall apply to Registrable Securities held by any
Person who was a Member pursuant to the Prior Agreement and to Registrable
Securities issued upon an Exchange and shall be enforceable by the Holder
thereof even if such Holder is not a Member or party to this Agreement.

 

ARTICLE 11. CERTAIN COMPENSATION MATTERS

 

Section 11.1          Non-Equity Compensation.  The Company and the Members
agree with respect to the employment of the FE Senior Executives, other
executives and employees of Station Casinos (a) the aggregate Non-Equity
Compensation of Frank J. Fertitta III shall remain unchanged for two (2) years
following the consummation of the IPO; (b) the aggregate Non-Equity Compensation
of Lorenzo J. Fertitta shall be fixed for two (2) years following the
consummation of the IPO at Five Hundred Thousand Dollars ($500,000.00) per year;
and (c) for so long as the DB Holder(s) and their Affiliates shall collectively
beneficially own at least five percent (5%) of the outstanding Class A Common
Stock (determined assuming that all of the outstanding Units, other than those
held by Station Corp., were exchanged (together with an equivalent number of
shares of Class B Common Stock) for shares of Class A Common Stock in accordance
with the terms and conditions of the Exchange Agreement), the aggregate
Non-Equity Compensation payable to all other executives and employees
(including, but not limited to, the FE Senior Executives other than Frank
Fertitta and Lorenzo Fertitta) employed by Fertitta Entertainment LLC, a
Delaware limited liability company (“Fertitta Entertainment”), immediately prior
to the IPO, (i) shall remain unchanged for the first year following the
consummation of the IPO and (ii) for the second year following the consummation
of the IPO,

 

42

--------------------------------------------------------------------------------


 

shall not exceed 105% of the aggregate Non-Equity Compensation received by all
such individuals, taken in the aggregate, during the first year following the
consummation of the IPO (collectively, the “Non-Equity Compensation
Thresholds”); provided, however, that the Non-Equity Compensation Thresholds
shall not apply to any employees hired for new business or strategic
opportunities that are outside of the ordinary course of the existing business
of Station Casinos.  Following the expiration of such two (2) year period, the
foregoing restrictions shall cease to apply and all matters of Non-Equity
Compensation shall be subject to the discretion and oversight of the
Compensation Committee of the Board of Directors of Station Corp.

 

Section 11.2          Equity Compensation.

 

(a)           Subject to Section 11.2(b), the Company and the Members agree
that, for a period of one (1) year following the consummation of the IPO, no
form of equity compensation shall be granted by Station Casinos or any of its
Affiliates to any executives or employees employed by Fertitta Entertainment
(including, without limitation, the FE Senior Executives) immediately prior to
the IPO other than the initial grants that become effective upon the
consummation of the IPO; provided, that no initial grants shall be made to
either of Frank J. Fertitta III or Lorenzo J. Fertitta. Following the expiration
of such one (1) year period, the foregoing restrictions shall cease to apply
and, subject to Section 11.2(b), all matters of equity compensation with respect
to executives or employees employed by Fertitta Entertainment (including,
without limitation, the FE Senior Executives) immediately prior to the IPO shall
be subject to the discretion and oversight of the Compensation Committee of the
Board of Directors of Station Corp.

 

(b)           The Company and the Members agree that, for a period of two
(2) years following the consummation of the IPO, no form of equity compensation
shall be granted by Station Casinos or any of its Affiliates to either of Frank
J. Fertitta III or Lorenzo J. Fertitta.  Following the expiration of such two
(2) year period, the foregoing restrictions shall cease to apply and all matters
of equity compensation with respect to Frank J. Fertitta III and Lorenzo J.
Fertitta shall be subject to the discretion and oversight of the Compensation
Committee of the Board of Directors of Station Corp.

 

(c)           The Company and the Members agree that, for a period of two
(2) years following the consummation of the IPO, the aggregate number of shares
of Class A Common Stock issued or issuable in connection with awards made
pursuant to the Equity Incentive Plan, any successor plan thereto, or otherwise
(including, for the avoidance of doubt, any initial grants referenced in
Section 11.2(a)) shall not exceed fifty percent (50%) of the total number of
shares of Class A Common Stock reserved for issuance pursuant to the Equity
Incentive Plan.  Following the expiration of such two (2) year period, the
foregoing restrictions shall cease to apply and all matters of equity
compensation shall be subject to the discretion and oversight of the
Compensation Committee of the Board of Directors of Station Corp.

 

Section 11.3          Company and Managing Member Obligation  Notwithstanding
anything to the contrary in Article VIII hereof, each of the Company and the
Managing Member shall comply with, and cause Station Casinos and any of their
other Affiliates to comply with, the terms and provisions of the preceding
Sections 11.1 and 11.2.

 

43

--------------------------------------------------------------------------------


 

ARTICLE 12. RESIGNATION OF MEMBERS;
TERMINATION OF COMPANY; LIQUIDATION
AND DISTRIBUTION OF ASSETS

 

Section 12.1          Resignation of Members.  Except as otherwise specifically
permitted in this Agreement, a Member may not resign or withdraw from the
Company unless unanimously agreed to in writing by all other Members.  The
Managing Member shall reflect any such resignation or withdrawal by amending the
Schedule of Members maintained pursuant to Section 3.1(b), dated as of the date
of such resignation or withdrawal, and the resigning or withdrawing Member (or
such Member’s successors-in-interest) shall have none of the powers of a Member
hereunder and shall only have such rights of an assignee of a limited liability
company interest under the Act as are consistent with the other terms and
provisions of this Agreement and with no other rights under this Agreement.  The
remaining Members may, in their sole discretion, cause the Company to distribute
to the resigning or withdrawing Member the balance in its Capital Account on the
date of such resignation or withdrawal.  Upon the distribution to the resigning
or withdrawing Member of the balance in his Capital Account, the resigning or
withdrawing Member shall have no further rights with respect to the Company. 
Any Member resigning or withdrawing in contravention of this Section 12.1 shall
indemnify, defend and hold harmless the Company, the Managing Member and all
other Members from and against any losses, expenses, judgments, fines,
settlements or damages suffered or incurred by the Company or any such other
Member arising out of or resulting from such resignation or withdrawal.

 

Section 12.2          Dissolution of Company.

 

(a)           The Company shall be dissolved, wound up and terminated as
provided herein upon the first to occur of the following:

 

(i)            a decree of dissolution of the Court of Chancery of the State of
Delaware pursuant to Section 18-802 of the Act;

 

(ii)           the determination of the Managing Member to dissolve the Company;
or

 

(iii)          the occurrence of any other event that would make it unlawful for
the business of the Company to be continued.

 

Except as expressly provided herein or as otherwise required by the Act, the
Members shall have no power to dissolve the Company.

 

(b)           In the event of the dissolution of the Company for any reason, the
Managing Member or a liquidating agent or committee appointed by the Managing
Member shall act as a liquidating agent (the Managing Member or such liquidating
agent or committee, in such capacity, is hereinafter referred to as the
“Liquidator”) and shall commence to wind up the affairs of the Company and to
liquidate the Company assets.  The Members shall continue to share all income,
losses and distributions during the period of liquidation in accordance with
Articles 4 and 5.  The Liquidator shall have full right and unlimited discretion
to determine the time, manner and terms of any sale or sales of Company assets
pursuant to such liquidation,

 

44

--------------------------------------------------------------------------------


 

giving due regard to the activity and condition of the relevant market and
general financial and economic conditions.

 

(c)           The Liquidator shall have all of the rights and powers with
respect to the assets and liabilities of the Company in connection with the
liquidation and termination of the Company that the Managing Member would have
with respect to the assets and liabilities of the Company during the term of the
Company, and the Liquidator is hereby expressly authorized and empowered to
execute any and all documents necessary or desirable to effectuate the
liquidation and termination of the Company and the transfer of any Company
assets.

 

(d)           Notwithstanding the foregoing, a Liquidator which is not a Member
shall not be deemed a Member and shall not have any of the economic interests in
the Company of a Member; and such Liquidator shall be compensated for its
services to the Company at normal, customary and competitive rates for its
services to the Company, as reasonably determined by the Managing Member.

 

Section 12.3          Distribution in Liquidation.  The Company’s assets shall
be applied in the following order of priority:

 

(a)           first, to pay the costs and expenses of the winding—up,
liquidation and termination of the Company;

 

(b)           second, to creditors of the Company, in the order of priority
provided by law, including fees, indemnification payments and reimbursements
payable to the Members or their Affiliates, but not including those liabilities
(other than liabilities to the Members for any expenses of the Company paid by
the Members or their Affiliates, to the extent the Members are entitled to
reimbursement hereunder) to the Members in their capacity as Members;

 

(c)           third, to establish reserves reasonably adequate to meet any and
all contingent or unforeseen liabilities or obligations of the Company;
provided, however, that at the expiration of such period of time as the
Liquidator may deem advisable, the balance of such reserves remaining after the
payment of such contingencies or liabilities shall be distributed as hereinafter
provided; and

 

(d)           fourth, the remainder to the Members in accordance with
Section 5.1.

 

If the Liquidator, in its sole discretion, determines that Company assets other
than cash are to be distributed, then the Liquidator shall cause the Fair Market
Value of the assets not so liquidated to be determined (with any such
determination normally made by the Managing Member in accordance with the
definition of “Fair Market Value” being made instead by the Liquidator).  Such
assets shall be retained or distributed by the Liquidator as follows:

 

(i)            the Liquidator shall retain assets having a value, net of any
liability related thereto, equal to the amount by which the cash net proceeds of
liquidated assets are insufficient to satisfy the requirements of clauses (a),
(b), and (c) of this Section 12.3; and

 

45

--------------------------------------------------------------------------------


 

(ii)           the remaining assets shall be distributed to the Members in the
manner specified in clause (d) of this Section 12.3.

 

(e)           If the Liquidator, in its sole discretion, deems it not feasible
or desirable to distribute to each Member its allocable share of each asset, the
Liquidator may allocate and distribute specific assets to one or more Members as
the Liquidator shall reasonably determine to be fair and equitable, taking into
consideration, inter alia, the Fair Market Value of such assets and the tax
consequences of the proposed distribution upon each of the Members (including
both distributees and others, if any).  Any distributions in-kind shall be
subject to such conditions relating to the disposition and management thereof as
the Liquidator deems reasonable and equitable.

 

Section 12.4          Final Reports.  Within a reasonable time following the
completion of the liquidation of the Company’s assets, the Liquidator shall
deliver to each of the Members a statement which shall set forth the assets and
liabilities of the Company as of the date of complete liquidation and each
Member’s portion of distributions pursuant to Section 12.3.

 

Section 12.5          Rights of Members.  Each Member shall look solely to the
Company’s assets for all distributions with respect to the Company and such
Member’s Capital Contribution (including return thereof), and such Member’s
share of profits or losses thereon, and shall have no recourse therefor (upon
dissolution or otherwise) against any other Member or the Managing Member.

 

Section 12.6          Deficit Restoration.  Notwithstanding any other provision
of this Agreement to the contrary, upon liquidation of a Member’s Interest in
the Company (whether or not in connection with a liquidation of the Company), no
Member shall have any liability to restore any deficit in its Capital Account. 
In addition, no allocation to any Member of any loss, whether attributable to
depreciation or otherwise, shall create any asset of or obligation to the
Company, even if such allocation reduces the Capital Account of any Member or
creates or increases a deficit in such Capital Account; it is also the intent of
the Members that no Member shall be obligated to pay any such amount to or for
the account of the Company or any creditor of the Company.  No creditor of the
Company is intended as a third-party beneficiary of this Agreement nor shall any
such creditor have any rights hereunder.

 

Section 12.7          Termination.  The Company shall terminate when all
property owned by the Company shall have been disposed of and the assets shall
have been distributed as provided in Section 12.3.  The Liquidator shall then
execute and cause to be filed a Certificate of Cancellation of the Company.

 

ARTICLE 13. NOTICES AND CONSENT OF MEMBERS

 

Section 13.1          Notices.  All notices, demands or requests required or
permitted under this Agreement must be in writing, and shall be made by hand
delivery, certified mail, overnight courier service, electronic mail or
facsimile to the address, electronic mail address or facsimile number set forth
in the Schedule of Members, but any party may designate a different address,
electronic mail address or facsimile number by a notice similarly given to the
Company.  Any such notice or communication shall be deemed given when delivered
by hand, if delivered

 

46

--------------------------------------------------------------------------------


 

on a Business Day, the next Business Day after delivery by hand if delivered by
hand on a day that is not a Business Day; four (4) Business Days after being
deposited in the United States mail, postage prepaid, return receipt requested,
if mailed; on the next Business Day after being deposited for next day delivery
with Federal Express or a similar overnight courier; when receipt is
acknowledged, whether by facsimile confirmation or return electronic mail, if
sent by facsimile or electronic mail on a Business Day; and the next Business
Day following the day on which receipt is acknowledged whether by facsimile
confirmation or return electronic mail, if sent by facsimile or electronic mail
on a day that is not a Business Day.

 

Section 13.2                             Consents and Approvals.  Any action
requiring the consent or approval of Members under this Agreement, unless
otherwise specified herein, may be taken at a meeting of Members or, in lieu
thereof, by written consent of Members holding the requisite Percentage Interest
or, where expressly required by this Agreement or by applicable law, by all of
the Members.

 

ARTICLE 14. AMENDMENT OF AGREEMENT

 

Section 14.1                             Amendments.  This Agreement may be
amended, supplemented, waived or modified by the written consent of the Managing
Member in its sole discretion without the approval of any other Member or other
Person; provided, that to the extent that any such amendment, supplement, waiver
or modification would adversely affect the rights of the holders of any given
class of Units (other than the Managing Member), such amendment shall require
the consent of the holders of a majority of the then outstanding Units of each
such class held by Members (other than, and, for purposes of determining whether
holders of a majority of the then outstanding Units have consented, excluding
any Units that are held by the Managing Member); provided, further, that
(x) Articles X and XI, and any other provisions governing the rights or
obligations of any DB Holder or DB Majority Holder in its capacity as such shall
not be amended, supplemented, modified or waived, nor shall any other
modifications to this Agreement be made that would have a similar effect,
without the prior written consent of the DB Majority Holder and (y) Article X
and any other provisions governing the rights or obligations of any Fertitta
Holder or Fertitta Majority Holder in its capacity as such shall not be amended,
supplemented, modified or waived, nor shall any other modifications to this
Agreement be made that would have a similar effect, without the prior written
consent of the Fertitta Majority Holder.

 

Section 14.2                             Amendment of Certificate.  In the event
that this Agreement shall be amended, supplemented or modified pursuant to this
Article 14, the Managing Member shall amend, supplement or modify the
Certificate to reflect such change if the Managing Member deems such amendment,
supplement or modification of the Certificate to be necessary or appropriate.

 

Section 14.3                             Power of Attorney.  Each Member hereby
irrevocably constitutes and appoints the Managing Member as its true and lawful
attorney-in-fact, with full power of substitution, in its name, place and stead
to make, execute, sign, acknowledge (including swearing to), verify, deliver,
record and file, on its behalf, the following:  (i) any amendment, supplement or
modification to this Agreement which complies with the provisions of
Section 14.1 of this Agreement; and (ii) the Certificate and any amendment,
supplement or modification thereof required because this Agreement is amended,
including an amendment, supplement or

 

47

--------------------------------------------------------------------------------


 

modification to effectuate any change in the membership of the Company or in the
Capital Contributions of the Members.  This power-of-attorney is a special
power-of-attorney and is coupled with an interest in favor of the Managing
Member and, as such:  (A) shall be irrevocable and continue in full force and
effect notwithstanding the subsequent death or incapacity of any party granting
this power-of-attorney, regardless of whether the Company or the Managing Member
shall have had notice thereof; (B) may be exercised for a Member by facsimile
signature of the Managing Member or, after listing all of the Members, including
such Member, by a single signature of the Managing Member acting as
attorney-in-fact for all of them; and (C) shall survive the delivery of an
assignment by a Member of the whole or any portion of its Interest in the
Company, except that where the assignee thereof has been approved by the
Managing Member for admission to the Company as a Substituted Member, this
power-of-attorney given by the assignor shall survive the delivery of such
assignment for the sole purpose of enabling the Managing Member to execute,
acknowledge and file any instrument necessary to effect such substitution.

 

ARTICLE 15. MISCELLANEOUS

 

Section 15.1                             Entire Agreement.  This Agreement,
together with the Exchange Agreement, the Tax Receivable Agreement and the
Registration Rights Agreement, constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes any prior
agreement or understandings among them with respect to the subject matter hereof
(including the Prior Agreement), and it may not be modified or amended in any
manner other than as set forth herein.

 

Section 15.2                             Governing Law.  This Agreement and the
rights of the parties hereunder shall be governed by, and interpreted in
accordance with, the law of the State of Delaware.

 

Section 15.3                             Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
as a result of any rule of law or public policy, all other terms and other
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated by
this Agreement is not affected in any manner materially adverse to any party. 
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated by this Agreement are fulfilled to the greatest extent possible.

 

Section 15.4                             Effect.  Except as herein otherwise
specifically provided, this Agreement shall be binding upon and inure to the
benefit of the parties and their legal representatives, successors and permitted
assigns.

 

Section 15.5                             Captions.  Captions contained in this
Agreement are inserted only as a matter of convenience and in no way define,
limit or extend the scope or intent of this Agreement or any provision hereof.

 

48

--------------------------------------------------------------------------------


 

Section 15.6                             Counterparts.  This Agreement may
contain more than one counterpart of the signature page and this Agreement may
be executed by the affixing of the signatures of each of the Members, which may
be delivered via facsimile or .pdf, to one of such counterpart signature pages. 
All of such counterpart signatures pages shall be read as though one, and they
shall have the same force and effect as though all of the signers had signed a
single signature page.

 

Section 15.7                             Waiver of Partition.  The Members
hereby agree that the Company assets are not and will not be suitable for
partition.  Accordingly, each of the Members hereby irrevocably waives any and
all rights (if any) that such Member may have to maintain any action for
partition of any of such assets.

 

Section 15.8                             Waiver of Judicial Dissolution.  Each
Member agrees that irreparable damage would occur if any Member should bring or
have brought on its behalf an action for judicial dissolution of the Company. 
Accordingly, each Member accepts the provisions under this Agreement as such
Member’s sole entitlement on dissolution of the Company and waives and renounces
all rights to seek or have sought for such Member a court decree of dissolution
or to seek the appointment by a court of a liquidator for the Company.

 

Section 15.9                             Consent to Jurisdiction; Waiver of
Trial by Jury.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
MATTER ARISING HEREUNDER.

 

Section 15.10                      Binding Arbitration.  Any dispute, claim or
controversy arising out of or relating to this Agreement that cannot be resolved
amicably by the parties, including the scope or applicability of this agreement
to arbitrate, shall be determined by binding arbitration pursuant to Section 349
of the Rules of the Court of Chancery of the State of Delaware if it is eligible
for such arbitration.  If the dispute claim or controversy is not eligible for
such arbitration, it shall be settled by arbitration administered by the
American Arbitration Association (“AAA”) in accordance with its commercial
rules and judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.  Any AAA arbitration proceeding shall be
conducted in the State of Delaware.  The AAA arbitrator shall have the authority
to award any remedy or relief that a court of competent jurisdiction could order
or grant, including the issuance of an injunction or other equitable relief. 
However, any party may, without inconsistency with this arbitration provision,
apply to any court having jurisdiction hereof and seek interim provisional,
injunctive or other equitable relief until the arbitration award is rendered or
the controversy is otherwise resolved.  Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party nor an arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of both parties.

 

Section 15.11                      Gaming Redemption.

 

(a)                                 The Affected Interests owned or controlled
directly or indirectly by an Unsuitable Person or an Affiliate of an Unsuitable
Person (the “Affected Member”) shall be

 

49

--------------------------------------------------------------------------------


 

subject to redemption by the Company, out of funds legally available therefor,
to the extent required by the Gaming Authority making the determination of
unsuitability or reasonably deemed necessary or advisable by the Managing
Member.  If the Gaming Authority or the Managing Member making the determination
of unsuitability requires or deems it reasonably necessary or advisable to
redeem the Affected Interests, the Managing Member shall give a Redemption
Notice to the Affected Member and shall thereafter proceed to purchase the
Affected Interests on the Redemption Date for the Redemption Price, subject to
any approvals, conditions or limitations under applicable Gaming Laws.  The
Affected Member shall surrender any certificates representing the Affected
Interests to be redeemed in accordance with the requirements of the Redemption
Notice.

 

(b)                                 Notwithstanding any other provision in this
Agreement, commencing on the date that a Member becomes an Affected Member, and
until the Affected Interests of such Affected Member are redeemed or are
transferred to a Person who is not an Unsuitable Person in a transfer permitted
by the terms of this Agreement, such Affected Member:  (i) shall not be entitled
to receive any distributions with regard to such Affected Interests; (ii) shall
not be entitled to exercise, directly or indirectly or through any proxy,
trustee, or nominee, any voting or other right conferred by such Affected
Interests, and Affected Interests shall not for any purposes be included in the
Equity Securities of the Company entitled to vote; (iii) shall not be entitled
to receive any remuneration in any form from the Company, the Members or any
Affiliate of any of them for services rendered or otherwise; and (iv) to the
extent not treated as a partner for federal income tax purposes under applicable
law, shall not be allocated any Net Income or Net Loss with respect to such
Affected Member’s Affected Interests other than, to the extent permitted under
applicable law, special allocations of Net Loss (or items of deduction or loss)
up to an amount equal to the Net Income (or items of income or gain) allocated
to the Affected Member during the period beginning on the date immediately
following the close of the period to which the most recent distribution under
Section 5.4 relates and ending on the date on which the Member becomes an
Affected Member.

 

(c)                                  All notices given pursuant to this Section,
including Redemption Notices, shall be in writing and shall be given in
accordance with Section 13.1.

 

(d)                                 Each Affected Member shall indemnify and
hold harmless the Company, the Members and their respective Affiliates for any
and all losses, costs and expenses, including attorneys’ fees, incurred by them
as a result of, or arising out of, such Affected Member’s refusal or failure to
comply with the provisions of this Section, or failure to promptly divest itself
of any Affected Interests when required to do so by this Section 15.11.

 

(e)                                  The right of redemption provided in this
Section shall not be exclusive of any other rights the Company or its members or
their respective Affiliates may have under this Agreement or hereafter acquire
under any other agreement or otherwise.

 

(f)                                   Nothing contained in this Section shall
limit the authority of the Company to take such other action to the extent
permitted by law as it deems necessary or advisable to protect the Company or
its Affiliates from the denial or threatened denial or loss or threatened loss
of any Gaming Licenses or as required by any Gaming Authority.  Without limiting
the generality of the foregoing the Managing Member may, to the extent permitted
by law, from

 

50

--------------------------------------------------------------------------------


 

time to time establish, modify, amend or rescind regulations, and procedures of
the Company not inconsistent with the express provisions of this Section for the
purpose of determining whether any Person is an Unsuitable Person and, as
applicable, for the orderly application, administration and implementation of
the provisions of this Section.

 

(g)                                  Except as may be required by any applicable
Gaming Laws or a Gaming Authority, the Company may waive any of the rights or
any restrictions contained in this Section in any instance in which the Managing
Member determines that a waiver would be in the best interests of the Company. 
Except as may be required by a Gaming Authority, nothing in this Section shall
be deemed or construed to require the Company to repurchase any Affected
Interest of an Affected Member.

 

Section 15.12                      Non-Occurrence of IPO.  Notwithstanding any
other provision of this Agreement (including Section 14.1), in the event that
the IPO is not consummated prior to the date that is fifteen (15) Business Days
after the date of this Agreement, then this Agreement shall automatically, with
no action required by any Member, on such date be amended and restated in its
entirety back to the Prior Agreement and, upon such automatic amendment and
restatement of this Agreement, this Agreement shall be of no force and effect.

 

51

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of  April 28, 2016, to be duly executed as of the
date first above written.

 

 

RED ROCK RESORTS, INC.

 

 

 

 

 

By:

/s/

 

 

Name:

Marc J. Falcone

 

 

Title:

Executive Vice President, Chief

 

 

Financial Officer and Treasurer

 

 

 

Address for Notices:

 

 

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn:

Richard J. Haskins, President

 

 

 

Phone:

 

 

Fax:

 

 

e-mail:

 

 

Signature Page to Third Amended and Restated LLC Agreement of Station Holdco LLC

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of  April 28, 2016, to be duly executed as of the
date first above written.

 

 

GERMAN AMERICAN CAPITAL CORPORATION

 

 

 

By:

/s/

 

 

Name:

Jeffrey T. Welch

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

Name:

Larney J. Bisbano

 

 

Title:

Director

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

Phone:

 

 

Fax:

 

 

e-mail:

 

 

53

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of  April 28, 2016, to be duly executed as of the
date first above written.

 

 

FI STATION INVESTOR LLC

 

 

 

By:

/s/

 

 

Name:

Marc J. Falcone

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

Address for Notices:

 

 

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn:

Richard J. Haskins, President

 

54

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of  April 28, 2016, to be duly executed as of the
date first above written.

 

 

FERTITTA BUSINESS MANAGEMENT LLC

 

 

 

 

 

By:

/s/

 

 

Name:

Frank J. Fertitta III

 

 

Title:

General Manager

 

 

 

By:

/s/

 

 

Name:

Lorenzo J. Fertitta

 

 

Title:

General Manager

 

 

 

Address for Notices:

 

 

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn:

Frank J. Fertitta III

 

55

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of  April 28, 2016, to be duly executed as of the
date first above written.

 

 

OAKTREE SC INVESTMENTS CTB, LLC

 

 

 

 

 

 

By:

 OCM FIE, LLC

 

Its:

 Manager

 

 

 

 

 

 

 

By:

/s/

 

 

Name:

Kaj Vazales

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/

 

 

Name:

David Quick

 

 

Title:

Authorized Signatory

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Attn:

 

Fax:

 

56

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

/s/

 

Marc J. Falcone

 

 

 

 

 

Address for Notices:

 

 

 

c/o Red Rock Resorts, Inc.

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn: Frank J. Fertitta III

 

57

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

/s/

 

Richard J. Haskins

 

 

 

 

 

Address for Notices:

 

 

 

c/o Red Rock Resorts, Inc.

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn: Frank J. Fertitta III

 

58

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

/s/

 

Kevin L. Kelley

 

 

 

 

 

Address for Notices:

 

 

 

636 Canyon Greens Drive

 

Las Vegas, NV 89144

 

 

 

Attn:

Kevin L. Kelley

 

59

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

Thomas Friel Nevada Trust

 

 

 

 

 

 

By:

/s/

 

 

Name:

Thomas M. Friel

 

 

Title:

Trustee

 

 

 

 

 

Address for Notices:

 

 

 

c/o Red Rock Resorts, Inc.

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

 

 

Attn: Thomas M. Friel

 

60

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

/s/

 

Scott M Nielson

 

 

 

 

 

Address for Notices:

 

 

 

c/o Red Rock Resorts, Inc.

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn: Frank J. Fertitta III

 

61

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

CAVALLARO FAMILY TRUST

 

 

 

 

 

 

By:

/s/

 

 

Name: Stephen L. Cavallaro

 

 

Title: Trustee

 

 

 

 

 

Address for Notices:

 

 

 

c/o Red Rock Resorts, Inc.

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn:

Stephen L. Cavallaro

 

62

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

STATION CASINOS BLOCKER I, LLC

 

 

 

 

 

By:

Red Rock Resorts, Inc.

 

Its:

Member

 

 

 

 

 

 

By:

/s/

 

Name:  Marc J. Falcone

 

Title:     Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

Address for Notices:

 

 

 

c/o Red Rock Resorts, Inc.

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

 

 

Attn: Marc J. Falcone

 

63

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

STATION CASINOS BLOCKER II, LLC

 

 

 

 

 

By:

Red Rock Resorts, Inc.

 

Its:

Member

 

 

 

 

By:

/s/

 

Name:  Marc J. Falcone

 

Title:     Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

Address for Notices:

 

 

 

c/o Red Rock Resorts, Inc.

 

1505 South Pavilion Center Drive

 

 

 

Las Vegas, Nevada 89135

 

 

 

Attn: Marc J. Falcone

 

Signature Page to Third Amended and Restated LLC Agreement of Station Holdco LLC

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

STATION CASINOS BLOCKER III, LLC

 

 

 

 

 

By:

Red Rock Resorts, Inc.

 

Its:

Member

 

 

 

 

 

 

By:

/s/

 

Name:  Marc J. Falcone

 

Title:     Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

Address for Notices:

 

 

 

c/o Red Rock Resorts, Inc.

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

 

 

Attn: Marc J. Falcone

 

Signature Page to Third Amended and Restated LLC Agreement of Station Holdco LLC

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

STATION CASINOS BLOCKER IV, LLC

 

 

 

 

 

By:

Red Rock Resorts, Inc.

 

Its:

Member

 

 

 

 

 

 

 

By:

/s/

 

Name:  Marc J. Falcone

 

Title:     Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

Address for Notices:

 

 

 

c/o Red Rock Resorts, Inc.

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

 

 

Attn:

Marc J. Falcone

 

Signature Page to Third Amended and Restated LLC Agreement of Station Holdco LLC

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

STATION CASINOS BLOCKER V, LLC

 

 

 

 

 

By:

Red Rock Resorts, Inc.

 

Its:

Member

 

 

 

 

 

By:

/s/

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief

 

Financial Officer and Treasurer

 

 

 

 

 

Address for Notices:

 

 

 

c/o Red Rock Resorts, Inc.

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

 

 

Attn:  Marc J. Falcone

 

Signature Page to Third Amended and Restated LLC Agreement of Station Holdco LLC

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

STATION CASINOS BLOCKER VI, LLC

 

 

 

 

 

By:

Red Rock Resorts, Inc.

 

Its:

Member

 

 

 

 

 

By:

/s/

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief

 

Financial Officer and Treasurer

 

 

 

Address for Notices:

 

 

 

c/o Red Rock Resorts, Inc.

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

 

 

Attn: Marc J. Falcone

 

Signature Page to Third Amended and Restated LLC Agreement of Station Holdco LLC

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

STATION CASINOS BLOCKER VII, LLC

 

 

 

 

 

By:

Red Rock Resorts, Inc.

 

Its:

Member

 

 

 

 

 

By:

/s/

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief

 

Financial Officer and Treasurer

 

 

 

Address for Notices:

 

 

 

c/o Red Rock Resorts, Inc.

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

 

 

Attn: Marc J. Falcone

 

Signature Page to Third Amended and Restated LLC Agreement of Station Holdco LLC

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
STATION HOLDCO LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Third Amended and Restated Limited Liability Company Agreement of
STATION HOLDCO LLC, dated as of April 28, 2016, to be duly executed as of the
date first above written.

 

 

STATION CASINOS BLOCKER VIII, LLC

 

 

 

By: Red Rock Resorts, Inc.

 

Its: Member

 

 

 

 

By:

/s/

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President,

 

Chief Financial Officer and Treasurer

 

 

 

 

Address for Notices:

 

 

 

c/o Red Rock Resorts, Inc.

 

1505 South Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

 

 

 

Attn:

Marc J. Falcone

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Form of Certificate

 

THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

 

THE UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VOTING AGREEMENTS,
TRANSFER RESTRICTIONS AND OTHER TERMS CONTAINED IN AN EQUITYHOLDERS AGREEMENT,
DATED AS OF JUNE    , 2011 (AS AMENDED FROM TIME TO TIME), AMONG THE COMPANY,
CERTAIN OF ITS AFFILIATES AND CERTAIN HOLDERS OF UNITS OF THE COMPANY.  A COPY
OF SUCH AGREEMENT IS ON FILE AT THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES.

 

Number of Units:

Certificate Number:

 

CERTIFICATE OF LIMITED LIABILITY COMPANY INTEREST

 

Station Holdco LLC, a Delaware limited liability company (the “Company”), hereby
certifies that                            (the “Holder”) is the registered owner
of [    ] Units representing limited liability company interests in the Company
(the “Interests”).  The rights, powers, preferences, restrictions and
limitations of the Interests are set forth in, and this Certificate and the
Interests represented hereby are issued and shall in all respects be subject to
the terms and provisions of, the Third Amended and Restated Limited Liability
Company Agreement of the Company dated as of            , 2015, as the same may
be amended or modified from time to time (the “LLC Agreement”).  By acceptance
of this Certificate, and as a condition to being entitled to any rights and/or
benefits with respect to the Interests evidenced hereby, the Holder is deemed to
have agreed to comply with and be bound by all the terms and conditions of the
LLC Agreement.  The Company will furnish a copy of the LLC Agreement to the
Holder without charge upon written request to the Company at its principal place
of business.

 

The member’s interests represented by this Certificate are transferable only on
the books of the Company by the holder hereof in person or by power of attorney
upon surrender of this Certificate properly endorsed.

 

This Certificate shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to principles of conflicts of laws

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Certificate to be duly executed
and signed this    day of                , 20  .

 

Station Holdco LLC

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

THIS CERTIFICATE EVIDENCES A MEMBER’S INTEREST IN STATION HOLDCO LLC AND SHALL
CONSTITUTE A “SECURITY” WITHIN THE MEANING OF, AND GOVERNED BY, (I) ARTICLE 8 OF
THE UNIFORM COMMERCIAL CODE AS IN EFFECT FROM TIME TO TIME IN THE STATE OF
DELAWARE (INCLUDING SECTION 8-102(A)(15)), AND (II) ARTICLE 8 OF THE
UNIFORM COMMERCIAL CODE OF ANY OTHER APPLICABLE JURISDICTION THAT NOW OR
HEREAFTER SUBSTANTIALLY INCLUDES THE 1994 REVISIONS TO ARTICLE 8 THEREOF AS
ADOPTED BY THE AMERICAN LAW INSTITUTE AND THE NATIONAL CONFERENCE OF
COMMISSIONERS ON UNIFORM STATE LAWS AND APPROVED BY THE AMERICAN BAR ASSOCIATION
ON FEBRUARY 14, 1995.

 

THE SALE, ASSIGNMENT, TRANSFER, PLEDGE OR EXERCISE OF ANY OPTION TO PURCHASE OR
OTHER DISPOSITION OF AN INTEREST IN THIS LIMITED LIABILITY COMPANY IS
INEFFECTIVE UNLESS APPROVED IN ADVANCE BY THE NEVADA GAMING COMMISSION (THE
“COMMISSION”).  IF AT ANY TIME THE COMMISSION FINDS THAT A MEMBER IS UNSUITABLE
TO HOLD AN INTEREST IN THIS COMPANY, SUCH OWNER MUST DISPOSE OF SUCH INTEREST AS
PROVIDED BY THE GAMING LAWS OF THE STATE OF NEVADA AND THE REGULATIONS
PROMULGATED THEREUNDER, OR, IF THE COMMISSION CONSENTS, IN ACCORDANCE WITH THE
COMPANY’S ARTICLES OR OPERATING AGREEMENT.  BEGINNING ON THE DATE WHEN THE
COMMISSION SERVES NOTICE OR A DETERMINATION OF UNSUITABILITY PURSUANT TO
APPLICABLE LAW, IT IS UNLAWFUL FOR THE UNSUITABLE MEMBER (A) TO RECEIVE ANY
DIVIDEND OR INTEREST OR ANY PAYMENT OR DISTRIBUTION OF ANY KIND, INCLUDING OF
ANY SHARE OF THE DISTRIBUTION OF PROFITS OR CASH OR ANY OTHER PROPERTY, OR
PAYMENTS UPON DISSOLUTION, FROM THE COMPANY, OTHER THAN A RETURN OF CAPITAL;
(B) TO EXERCISE DIRECTLY OR THROUGH ANY PROXY, TRUSTEE OR NOMINEE ANY VOTING
RIGHT CONFERRED BY THE MEMBER’S INTEREST IN THE COMPANY; OR (C) TO RECEIVE ANY
REMUNERATION IN ANY FORM FROM THE COMPANY OR FROM ANY COMPANY HOLDING A GAMING
LICENSE FOR SERVICES RENDERED OR OTHERWISE.

 

--------------------------------------------------------------------------------